Exhibit 10.1

EXECUTION VERSION

LOGO [g262379jpmorgan_logo.jpg]

$800,000,000

CREDIT AGREEMENT

dated as of

November 22, 2011

among

SUNOCO, INC.,

The Loan Guarantors Party Hereto,

The Lenders Party Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

BANK OF AMERICA, N.A.

and

WELLS FARGO CAPITAL FINANCE, LLC,

as Syndication Agents,

and

THE BANK OF NOVA SCOTIA,

BARCLAYS BANK PLC,

CITIBANK, N.A.,

GOLDMAN SACHS BANK USA

and

UBS SECURITIES LLC,

as Co-Documentation Agents

 

 

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

WELLS FARGO CAPITAL FINANCE, LLC,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I Definitions

     1   

SECTION 1.01. Defined Terms

     1   

SECTION 1.02. Classification of Loans and Borrowings

     31   

SECTION 1.03. Terms Generally

     31   

SECTION 1.04. Accounting Terms; GAAP

     31   

ARTICLE II The Credits

     32   

SECTION 2.01. Commitments

     32   

SECTION 2.02. Loans and Borrowings

     32   

SECTION 2.03. Requests for Revolving Borrowings

     33   

SECTION 2.04. Protective Advances

     34   

SECTION 2.05. Swingline Loans

     35   

SECTION 2.06. Letters of Credit

     37   

SECTION 2.07. Funding of Borrowings

     41   

SECTION 2.08. Interest Elections

     42   

SECTION 2.09. Termination of Commitments; Reductions of Commitments

     43   

SECTION 2.10. Repayment of Loans; Evidence of Debt

     44   

SECTION 2.11. Prepayment of Loans

     45   

SECTION 2.12. Fees

     46   

SECTION 2.13. Interest

     47   

SECTION 2.14. Alternate Rate of Interest

     48   

SECTION 2.15. Increased Costs

     48   

SECTION 2.16. Break Funding Payments

     50   

SECTION 2.17. Taxes

     50   

SECTION 2.18. Payments Generally; Allocation of Proceeds; Pro Rata Treatment;
Sharing of Set-offs

     54   

SECTION 2.19. Mitigation Obligations; Replacement of Lenders

     56   

SECTION 2.20. Defaulting Lenders

     57   

SECTION 2.21. Returned Payments

     59   

SECTION 2.22. Banking Services

     59   

ARTICLE III Representations and Warranties

     59   

SECTION 3.01. Organization; Powers

     59   

SECTION 3.02. Authorization; Enforceability

     59   

SECTION 3.03. Governmental Approvals; No Conflicts

     60   

SECTION 3.04. Financial Condition; No Material Adverse Change

     60   

SECTION 3.05. Properties

     60   

SECTION 3.06. Litigation and Environmental Matters

     60   

SECTION 3.07. Compliance with Laws and Agreements

     61   

 

i



--------------------------------------------------------------------------------

SECTION 3.08. Investment Company Status

     61   

SECTION 3.09. Taxes

     61   

SECTION 3.10. ERISA

     61   

SECTION 3.11. Disclosure

     61   

SECTION 3.12. Margin Stock

     62   

SECTION 3.13. Material Agreements

     62   

SECTION 3.14. Solvency

     62   

SECTION 3.15. Insurance

     62   

SECTION 3.16. Capitalization and Subsidiaries

     63   

SECTION 3.17. Security Interest in Collateral

     63   

SECTION 3.18. Common Enterprise

     63   

ARTICLE IV Conditions

     63   

SECTION 4.01. Effective Date

     63   

SECTION 4.02. Each Credit Event

     66   

ARTICLE V Affirmative Covenants

     67   

SECTION 5.01. Financial Statements; Ratings Change; Borrowing Base and Other
Information

     67   

SECTION 5.02. Notices of Material Events

     69   

SECTION 5.03. Existence; Conduct of Business

     70   

SECTION 5.04. Payment of Obligations

     70   

SECTION 5.05. Maintenance of Properties; Insurance

     71   

SECTION 5.06. Books and Records; Inspection Rights

     71   

SECTION 5.07. Compliance with Laws

     71   

SECTION 5.08. Use of Proceeds and Letters of Credit

     72   

SECTION 5.09. Casualty and Condemnation

     72   

SECTION 5.10. Further Assurances; Letters of Credit

     72   

ARTICLE VI Negative Covenants

     72   

SECTION 6.01. Liens

     73   

SECTION 6.02. Fundamental Changes

     74   

SECTION 6.03. Investments, Loans, Advances and Guarantees

     74   

SECTION 6.04. Restricted Payments

     74   

SECTION 6.05. Amendments of Material Documents

     75   

SECTION 6.06. Collateral Coverage

     75   

SECTION 6.07. Liquidity

     75   

ARTICLE VII Events of Default

     75   

ARTICLE VIII The Administrative Agent

     78   

ARTICLE IX Miscellaneous

     81   

 

ii



--------------------------------------------------------------------------------

SECTION 9.01. Notices

     81   

SECTION 9.02. Waivers; Amendments

     82   

SECTION 9.03. Expenses; Indemnity; Damage Waiver

     84   

SECTION 9.04. Successors and Assigns

     86   

SECTION 9.05. USA Patriot Act

     90   

SECTION 9.06. Survival

     91   

SECTION 9.07. Counterparts; Integration; Effectiveness

     91   

SECTION 9.08. Severability

     91   

SECTION 9.09. Right of Setoff

     92   

SECTION 9.10. Governing Law; Jurisdiction; Consent to Service of Process

     92   

SECTION 9.11. WAIVER OF JURY TRIAL

     92   

SECTION 9.12. Headings

     93   

SECTION 9.13. Confidentiality

     93   

SECTION 9.14. Several Obligations; Nonreliance; Violation of Law

     94   

SECTION 9.15. Disclosure

     94   

SECTION 9.16. Appointment for Perfection

     94   

SECTION 9.17. Interest Rate Limitation

     95   

SECTION 9.18. No Fiduciary Relationship

     95   

ARTICLE X Loan Guaranty

     95   

SECTION 10.01. Guaranty

     95   

SECTION 10.02. Guaranty of Payment

     96   

SECTION 10.03. No Discharge or Diminishment of Loan Guaranty

     96   

SECTION 10.04. Defenses Waived

     97   

SECTION 10.05. Rights of Subrogation

     97   

SECTION 10.06. Reinstatement; Stay of Acceleration

     97   

SECTION 10.07. Information

     97   

SECTION 10.08. Termination

     98   

SECTION 10.09. Taxes

     98   

SECTION 10.10. Maximum Liability

     98   

SECTION 10.11. Contribution

     99   

SECTION 10.12. Liability Cumulative

     99   

SCHEDULES:

 

Schedule 2.01 — Commitments

  

Schedule 2.06 — Issuing Banks and LC Commitments

  

Schedule 3.15 — Insurance

  

Schedule 3.16 — Capitalization and Subsidiaries

  

Schedule 4.01(g) — Existing Letters of Credit

  

Schedule 6.01 — Existing Liens

  

Schedule 6.03 — Existing SunCoke Investments

  

 

iii



--------------------------------------------------------------------------------

EXHIBITS:

 

Exhibit A — Form of Assignment and Assumption

  

Exhibit B — Form of Borrowing Base Certificate

  

Exhibit C-1 — Form of U.S. Tax Certificate (for Foreign Lenders That Are Not
Partnerships)

  

Exhibit C-2 — Form of U.S. Tax Certificate (for Foreign Lenders That Are
Partnerships)

  

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of November 22, 2011, among SUNOCO, INC.; the LOAN
GUARANTORS party hereto; the LENDERS party hereto; JPMORGAN CHASE BANK, N.A., as
Administrative Agent; BANK OF AMERICA, N.A. and WELLS FARGO CAPITAL FINANCE,
LLC, as Syndication Agents; and THE BANK OF NOVA SCOTIA, BARCLAYS BANK PLC,
CITIBANK, N.A., GOLDMAN SACHS BANK USA and UBS SECURITIES LLC, as
Co-Documentation Agents.

The Borrower (such term and each other capitalized term used and not otherwise
defined herein having the meaning assigned to it in Article I), has requested
the Lenders to extend credit to enable the Borrower to borrow on a revolving
credit basis a principal amount not in excess of $800,000,000 at any time
outstanding. The Borrower has also requested the Issuing Banks to issue Letters
of Credit in an aggregate face amount at any time outstanding not in excess of
the Commitments to support payment obligations of the Borrower and the
Subsidiaries and has requested that up to $125,000,000 of the Commitments be
made available for borrowing in the form of Swingline Loans. The proceeds of
borrowings hereunder are to be used for general corporate purposes, including
the financing of working capital requirements, and the Letters of Credit are to
be used for general corporate purposes, including replacement of outstanding
letters of credit.

The Lenders are willing to extend such credit to the Borrower on the terms and
subject to the conditions herein set forth.

Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Account Debtor” means any Person obligated on an Account.

“Accounts” has the meaning assigned to such term in the Security Agreement.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.



--------------------------------------------------------------------------------

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Adverse Claim” has the meaning assigned to such term in Section 5.02(f).

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means the Administrative Agent, the Syndication Agents and the
Co-Documentation Agents.

“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders.

“Aggregate Revolving Credit Exposure” means, at any time, the aggregate
Revolving Credit Exposure of all the Lenders.

“Agreement” means this Credit Agreement.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted LIBO Rate for a
one month interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters Screen LIBOR01 Page (or on any successor or substitute page) at
approximately 11:00 a.m. London time on such day (without any rounding). Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, respectively.

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure or Swingline Loans, the percentage of the total
Commitments represented by such Lender’s Commitment, or if the Commitments have
been terminated or expired, the Applicable Percentages shall be determined based
upon such Lender’s share of the Aggregate Revolving Credit Exposure at that
time, and (b) with respect to Protective Advances or with respect to the
Aggregate Credit Exposure, a percentage based upon its share of the Aggregate
Credit Exposure and the unused Commitments. Notwithstanding the foregoing, in
accordance with Section 2.20, so long as any Lender shall be a Defaulting
Lender, such Defaulting Lender’s Commitment and Credit Exposure shall be
disregarded in the calculations above.

 

2



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, with respect to any Loan, or with respect
to the Commitment Fee payable hereunder, as the case may be, the applicable rate
per annum set forth below under the caption “ABR Spread”, “Eurodollar Spread”,
or “Commitment Fee Rate”, as the case may be, based upon the ratings by Moody’s
and S&P, respectively, applicable on such date to the Index Debt; provided that
until the completion of the first full fiscal quarter after the Effective Date,
the “Applicable Rate” shall be the applicable rate per annum set forth below in
Category 2:

 

Index Debt Ratings:   ABR
Spread   Eurodollar
Spread   Commitment Fee Rate Category 1
BBB-/Baa3 or higher   .25%   1.25%   .25% Category 2
BB+/Ba1   .50%   1.50%   .375% Category 3
BB/Ba2   .75%   1.75%   .375% Category 4
BB-/Ba3   1.00%   2.00%   .50% Category 5
B+/B1 or lower   1.25%   2.25%   .50%

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 5; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings unless one of the two ratings is two or more
Categories lower than the other, in which case the Applicable Rate shall be
determined by reference to the Category one level above the Category
corresponding to the lower rating; and (iii) if the ratings established or
deemed to have been established by Moody’s and S&P for the Index Debt shall be
changed (other than as a result of a change in the rating system of Moody’s or
S&P), such change shall be effective as of the date on which it is first
announced by the applicable rating agency, irrespective of when notice of such
change shall have been furnished by the Borrower to the Administrative Agent and
the Lenders. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

3



--------------------------------------------------------------------------------

“Availability” means, at any time, an amount equal to (a) the lesser of (i) the
aggregate Commitments minus the unfunded Commitments of any Defaulting Lender
and (ii) the Borrowing Base minus (b) the Aggregate Credit Exposure.

“Availability Period” means the period from and including the Effective Date to
but excluding the Maturity Date.

“Available Commitment” means, at any time, the aggregate Commitments minus the
unfunded Commitments of any Defaulting Lender minus the Aggregate Credit
Exposure.

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) credit cards for
commercial customers (including, without limitation, “commercial credit cards”
and purchasing cards), (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depositary
network services).

“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business, appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality), to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Sunoco, Inc., a Pennsylvania corporation.

 

4



--------------------------------------------------------------------------------

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Swingline Loan and (c) a Protective
Advance.

“Borrowing Base” means, at any time, the sum of (a) 85% of the outstanding
amount of the Loan Parties’ Eligible Accounts at such time, plus (b) 80% of the
Loan Parties’ Eligible Inventory, valued at market value, at such time, plus
(c) 100% of the Loan Parties’ Eligible Cash at such time, plus (d) 50% of the
Loan Parties’ Eligible SXL Equity, valued at market value, at such time, minus
(e) Reserves; provided, however, that at no time shall Availability in respect
of Eligible SXL Equity exceed (i) 20% of the Borrowing Base or (ii) the amount
of the Equity Interests of SXL included in the Collateral pursuant to
Section 2(b) of the Pledge Agreement. The Borrowing Base at any time shall be
determined (subject to changes in Reserves) by reference to the most recent
Borrowing Base Certificate delivered to the Administrative Agent pursuant to
Section 5.01(g).

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower, in substantially
the form of Exhibit B or another form which is acceptable to the Administrative
Agent in its sole discretion.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Collateral Account” means a deposit account of Sunoco, Inc. (R&M)
maintained at the Administrative Agent and subject to a Deposit Account Control
Agreement into which funds will be deposited for inclusion in the Borrowing Base
as Eligible Cash.

“Cash Equivalents” means (i) short-term obligations of, or fully guaranteed by,
the United States of America, and the senior notes of government sponsored
enterprises, (ii) commercial paper rated A-1 or better by S&P or P-1 or better
by Moody’s, (iii) demand deposit accounts maintained in the ordinary course of
business, (iv) certificates of deposit issued by, and time deposits with,
commercial banks (whether

 

5



--------------------------------------------------------------------------------

domestic or foreign) having capital and surplus in excess of $100,000,000;
provided in each case that the same provides for payment of both principal and
interest (and not principal alone or interest alone) and is not subject to any
contingency regarding the payment of principal or interest, (v) tax exempt,
auction rate securities, and variable rate demand notes which are AAA rated,
(vi) money market mutual funds where total investment does not exceed ten
percent of total assets, and (vii) repurchase agreements that are collateralized
by securities for direct investments otherwise permitted in this definition.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), other than
an employee benefit or stock ownership plan of the Borrower, of Equity Interests
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of the Borrower or (b) occupation of
a majority of the seats (other than vacant seats) on the board of directors of
the Borrower by Persons who were neither (i) nominated by the board of directors
of the Borrower nor (ii) appointed by directors so nominated.

“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
(including any rules or regulations issued under or implementing any existing
law) after the date of this Agreement, (b) any change in any law, rule,
regulation or treaty or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender or any Issuing Bank (or, for purposes of Section 2.15(b), by any lending
office of such Lender or by such Lender’s or such Issuing Bank’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder, issued in connection
therewith or in implementation thereof, and (ii) all requests, rules, guidelines
and directives promulgated pursuant to Basel III by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, shall
in each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, issued or implemented.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Protective Advances.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agents” means each of The Bank of Nova Scotia, Barclays Bank
PLC, Citibank, N.A., Goldman Sachs Bank USA and UBS Securities LLC, in their
capacities as co-documentation agents hereunder.

 

6



--------------------------------------------------------------------------------

“Collateral” means any and all property of any Loan Party, now existing or
hereafter acquired, upon which a Lien in favor of the Administrative Agent, on
behalf of itself and the Lenders and other holders of the Secured Obligations,
to secure the Secured Obligations is created or purported to be created by any
Collateral Document.

“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.

“Collateral Coverage” means, at any time, an amount equal to the Borrowing Base
divided by the Aggregate Revolving Credit Exposure. For the avoidance of doubt,
the Borrowing Base shall be determined (subject to changes in Reserves) by
reference to the most recent Borrowing Base Certificate delivered to the
Administrative Agent pursuant to Section 5.01(g).

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement and any other documents executed in connection with this Credit
Agreement pursuant to which a Person grants a Lien upon any real or personal
property as security for payment of the Secured Obligations.

“Collection Account” has the meaning assigned to such term in the Security
Agreement.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit,
Swingline Loans and Protective Advances hereunder, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s Credit
Exposure hereunder, as such commitment may be reduced or increased from time to
time pursuant to Section 2.09 or pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders’ Commitments is $800,000,000.

“Commitment Fee” has the meaning assigned to such term in Section 2.12(a).

“Consolidated Net Tangible Assets” means, on any date, the aggregate amount of
assets (less applicable accumulated depreciation, depletion and amortization and
other reserves and other properly deductible items) of the Borrower and the
Subsidiaries, minus (a) all current liabilities of the Borrower and its
Subsidiaries (excluding current maturities of long-term debt) and (b) all
goodwill of the Borrower and the Subsidiaries, all determined on a consolidated
basis in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

7



--------------------------------------------------------------------------------

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure, plus (b) an amount equal to its Applicable
Percentage, if any, of the aggregate principal amount of Protective Advances
outstanding.

“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular Default, if any) has not
been satisfied; (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement, to the effect that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent to funding a Loan
under this Agreement (specifically identified and including the particular
Default, if any) cannot be satisfied) or generally under other agreements in
which it commits to extend credit, (c) has failed, within three Business Days
after request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Credit Party’s receipt of such certification in form and substance
reasonably satisfactory to it and the Administrative Agent, or (d) has become
the subject of a Bankruptcy Event.

“Deposit Account Control Agreement” has the meaning assigned to such term in the
Security Agreement.

“Document” has the meaning assigned to such term in the Security Agreement.

“dollars” or “$” refers to lawful money of the United States of America.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Eligible Accounts” means the sum of Eligible Crude Accounts plus Eligible
Refined Accounts.

 

8



--------------------------------------------------------------------------------

“Eligible Cash” means, at any time, the funds on deposit in the Cash Collateral
Account at such time.

“Eligible Crude Accounts” means, at any time, the Accounts of the Loan Parties
which arise from the sale of crude petroleum Inventory that would have been
Eligible Inventory at the time such crude petroleum Inventory was sold and which
the Administrative Agent determines in its sole discretion are eligible as the
basis for the extension of Revolving Loans and Swingline Loans and the issuance
of Letters of Credit. Without limiting the Administrative Agent’s discretion
expressly provided herein, Eligible Crude Accounts shall not include any
Account:

(a) which is not subject to a perfected Lien in favor of the Administrative
Agent;

(b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Encumbrance;

(c) (i) which has a due date more than 30 days after the date of the original
invoice therefor or which is unpaid more than 30 days after the original due
date therefor or (ii) which has been written off the books of such Loan Party or
otherwise designated as uncollectible (in determining the aggregate amount from
the same Account Debtor that is unpaid hereunder there shall be excluded the
amount of any net credit balances relating to Accounts due from such Account
Debtor which have a due date more than 30 days after the date of the original
invoice therefor or which are unpaid more than 30 days from the original due
date);

(d) which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible pursuant to
clause (c) above;

(e) with respect to which any covenant, representation or warranty contained in
this Agreement or in the Security Agreement has been breached or is not true;

(f) which (i) does not arise from the sale of goods or performance of services
in the ordinary course of business, (ii) is not evidenced by an invoice or other
documentation satisfactory to the Administrative Agent which has been sent to
the Account Debtor, (iii) represents a progress billing, (iv) is contingent upon
such Loan Party’s completion of any further performance, (v) represents a sale
on a bill-and-hold, guaranteed sale, sale-and-return, sale on approval,
consignment, cash-on-delivery or any other repurchase or return basis or
(vi) relates to payments of interest;

(g) for which the goods giving rise to such Account have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by such Loan Party or if such Account was invoiced more than
once;

(h) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

 

9



--------------------------------------------------------------------------------

(i) which is owed by an Account Debtor which has (i) applied for, suffered, or
consented to the appointment of any receiver, custodian, trustee, or liquidator
of its assets, (ii) had possession of all or a material part of its property
taken by any receiver, custodian, trustee or liquidator, (iii) filed, or had
filed against it, any request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as bankrupt, winding-up, or
voluntary or involuntary case under any state or federal bankruptcy laws (other
than post-petition accounts payable of an Account Debtor that is a
debtor-in-possession under the Bankruptcy Code and reasonably acceptable to the
Administrative Agent), (iv) admitted in writing its inability, or is generally
unable to, pay its debts as they become due, (v) become insolvent, or
(vi) ceased operation of its business;

(j) which is owed by any Account Debtor which has sold all or substantially all
of its assets;

(k) which is owed by an Account Debtor which (i) does not maintain its chief
executive office in the U.S. or Canada or (ii) is not organized under applicable
law of the U.S., any state of the U.S., Canada, or any province of Canada
unless, in either case, such Account is backed by a Letter of Credit reasonably
acceptable to the Administrative Agent which is in the possession of the
Administrative Agent;

(l) which is owed in any currency other than U.S. dollars;

(m) which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the U.S.
unless such Account is backed by a Letter of Credit reasonably acceptable to the
Administrative Agent which is in the possession of the Administrative Agent, or
(ii) the government of the U.S., or any department, agency, public corporation,
or instrumentality thereof, unless the Federal Assignment of Claims Act of 1940,
as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), and any other
steps necessary to perfect the Lien of the Administrative Agent in such Account
have been complied with to the Administrative Agent’s reasonable satisfaction;

(n) which is owed by any Affiliate of any Loan Party or any employee, officer,
director, agent or stockholder of any Loan Party or any of its Affiliates;

(o) which is owed by an Account Debtor or any Affiliate of such Account Debtor
to which any Loan Party is indebted, but only to the extent of such
indebtedness, or is subject to any security, deposit, progress payment,
retainage or other similar advance made by or for the benefit of an Account
Debtor, in each case to the extent thereof;

(p) which is subject to any counterclaim, deduction, defense, setoff or dispute
but only to the extent of any such counterclaim, deduction, defense, setoff or
dispute;

(q) which is evidenced by any promissory note, chattel paper or instrument;

 

10



--------------------------------------------------------------------------------

(r) which is owed by an Account Debtor located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit such Loan Party to seek judicial enforcement in such
jurisdiction of payment of such Account, unless such Loan Party has filed such
report or qualified to do business in such jurisdiction;

(s) with respect to which such Loan Party has made any agreement with the
Account Debtor for any reduction thereof, other than discounts and adjustments
given in the ordinary course of business, or any Account which was partially
paid and such Loan Party created a new receivable for the unpaid portion of such
Account;

(t) which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether Federal, state or local, including
without limitation the Federal Consumer Credit Protection Act, the Federal Truth
in Lending Act and Regulation Z of the Board;

(u) which is for goods that have been sold under a purchase order or pursuant to
the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than such Loan Party has or has
had an ownership interest in such goods, or which indicates any party other than
such Loan Party as payee or remittance party; or

(v) which was created on cash on delivery terms.

In the event that an Account of a Loan Party which was previously an Eligible
Crude Account ceases to be an Eligible Crude Account hereunder, such Loan Party
or the Borrower shall notify the Administrative Agent thereof on and at the time
of submission to the Administrative Agent of the next Borrowing Base
Certificate. In determining the amount of an Eligible Crude Account of a Loan
Party, the face amount of an Account may, in the Administrative Agent’s
Permitted Discretion, be reduced by, without duplication, to the extent not
reflected in such face amount, (i) the amount of all accrued and actual
discounts, claims, credits or credits pending, promotional program allowances,
price adjustments, finance charges or other allowances (including any amount
that such Loan Party may be obligated to rebate to an Account Debtor pursuant to
the terms of any agreement or understanding (written or oral)) and (ii) the
aggregate amount of all cash received in respect of such Account but not yet
applied by such Loan Party to reduce the amount of such Account.

“Eligible Inventory” means, at any time, all Inventory of the Loan Parties that,
at such time, is not ineligible for inclusion in the calculation of the
Borrowing Base pursuant to any of clauses (a) through (o) below. Without
limiting the Administrative Agent’s discretion expressly provided herein,
Eligible Inventory of a Loan Party shall not include any Inventory:

(a) which is not subject to a perfected Lien in favor of the Administrative
Agent;

 

11



--------------------------------------------------------------------------------

(b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Encumbrance;

(c) which is, in the Administrative Agent’s opinion, tank heel, line fill,
unmerchantable, unfit for sale, not salable at prices approximating the
prevailing market prices of such Inventory in the ordinary course of business or
unacceptable due to type and/or category;

(d) with respect to which any covenant, representation or warranty contained in
this Agreement or in the Security Agreement has been breached or is not true and
which does not materially conform to all applicable standards imposed by any
Governmental Authority;

(e) in which any Person other than such Loan Party shall (i) have any direct or
indirect ownership, interest or title to such Inventory (other than by
possession of a bill of lading or other Document so long as clause (f) below is
satisfied) or (ii) be indicated on any purchase order or invoice with respect to
such Inventory as having or purporting to have an interest therein;

(f) for which a bill of lading or other negotiable Document has been issued,
unless (i) such Loan Party has paid the seller for such Inventory (in cash or
with the proceeds of a drawn Letter of Credit) and such seller has issued a
letter of indemnity providing a customary indemnity and warranty of title with
respect to such inventory in favor of such Loan Party or (ii) such bill of
lading or other Document has been issued in favor of, or duly negotiated to, a
Loan Party, and is in the possession of a Loan Party or the Administrative
Agent;

(g) which is not located in the U.S. or U.S. territorial waters (in which U.S.
law is applicable);

(h) which is in transit other than by (i) pipeline, (ii) by vessel or barge if
in transit to a Refinery or (iii) by vessel or lightering barge if consisting of
refined petroleum Inventory in transit to a terminal or storage facility (and in
the case of inventory in transit by pipeline, clause (k) shall be satisfied and,
in the case of inventory in transit by vessel or barge, clause (f) or (k) shall
be satisfied, as applicable);

(i) which is located at a retail facility;

(j) which is located in any location leased by such Loan Party unless (i) the
lessor has delivered to the Administrative Agent a Collateral Access Agreement
or (ii) a Rental Reserve has been established by the Administrative Agent in its
Permitted Discretion;

(k) which is located in any third party warehouse, terminal, pipeline or storage
facility or is otherwise in the possession of a bailee (other than a third party
processor) and is not evidenced by a Document, unless (i) such warehouseman,
terminal, pipeline or facility operator or bailee has delivered to the
Administrative Agent a Collateral Access Agreement and such other documentation
as the Administrative Agent

 

12



--------------------------------------------------------------------------------

may require or (ii) an appropriate Rental Reserve has been established by the
Administrative Agent in its Permitted Discretion;

(l) which is being processed offsite at a third party location or outside
processor, or is in-transit to or from such third party location or outside
processor;

(m) which is the subject of a consignment by such Loan Party as consignor;

(n) for which reclamation rights or any Adverse Claim have been asserted by the
seller or any other Person; or

(o) which constitutes Returned Goods (as defined in the Intercreditor
Agreement).

In the event that Inventory of a Loan Party which was previously Eligible
Inventory ceases to be Eligible Inventory hereunder, such Loan Party or the
Borrower shall notify the Administrative Agent thereof on and at the time of
submission to the Administrative Agent of the next Borrowing Base Certificate.

“Eligible Refined Accounts” means, at any time, all Accounts of the Loan Parties
which arise from the sale of refined petroleum Inventory and that, at the time
of creation and at all times thereafter, are not ineligible for inclusion in the
calculation of the Borrowing Base pursuant to any of clauses (a) through
(u) below. No Accounts shall be Eligible Refined Accounts prior to the
Administrative Agent’s (or its designee’s) completion of a field examination of
the Loan Parties’ Accounts and of the Loan Parties’ related data processing and
other systems, the results of which shall be satisfactory to the Administrative
Agent in its sole discretion. Without limiting the Administrative Agent’s
discretion expressly provided herein, Eligible Refined Accounts shall not
include any Account:

(a) which is not subject to a perfected Lien in favor of the Administrative
Agent;

(b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Encumbrance;

(c) (i) which has a due date more than 90 days after the date of the original
invoice therefor or which is unpaid more than 60 days after the original due
date therefor or (ii) which has been written off the books of such Loan Party or
otherwise designated as uncollectible (in determining the aggregate amount from
the same Account Debtor that is unpaid hereunder there shall be excluded the
amount of any net credit balances relating to Accounts due from such Account
Debtor which have a due date more than 90 days from the date of the original
invoice therefor or which are unpaid more than 60 days from the original due
date);

 

13



--------------------------------------------------------------------------------

(d) which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible pursuant to
clause (c) above;

(e) which is owing by (i) an Account Debtor whose securities are rated BBB- or
better by S&P or Baa3 or better by Moody’s to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates to any Loan Party
exceeds 25% or, upon the request of the Borrower and with the approval of the
Administrative Agent, 35% of the aggregate amount of Eligible Accounts of all
Loan Parties, or (ii) any other Account Debtor to the extent the aggregate
amount of Accounts owing from such Account Debtor and its Affiliates to any Loan
Party exceeds 25% of the aggregate amount of Eligible Accounts of all Loan
Parties;

(f) with respect to which any covenant, representation or warranty contained in
this Agreement or in the Security Agreement has been breached or is not true;

(g) which (i) does not arise from the sale of goods or performance of services
in the ordinary course of business, (ii) is not evidenced by an invoice or other
documentation satisfactory to the Administrative Agent which has been sent to
the Account Debtor, (iii) represents a progress billing, (iv) is contingent upon
such Loan Party’s completion of any further performance, (v) represents a sale
on a bill-and-hold, guaranteed sale, sale-and-return, sale on approval,
consignment, cash-on-delivery or any other repurchase or return basis or
(vi) relates to payments of interest;

(h) for which the goods giving rise to such Account have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by such Loan Party or if such Account was invoiced more than
once;

(i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

(j) which is owed by an Account Debtor which has (i) applied for, suffered, or
consented to the appointment of any receiver, custodian, trustee, or liquidator
of its assets, (ii) had possession of all or a material part of its property
taken by any receiver, custodian, trustee or liquidator, (iii) filed, or had
filed against it, any request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as bankrupt, winding-up, or
voluntary or involuntary case under any state or federal bankruptcy laws (other
than post-petition accounts payable of an Account Debtor that is a
debtor-in-possession under the Bankruptcy Code and reasonably acceptable to the
Administrative Agent), (iv) admitted in writing its inability, or is generally
unable to, pay its debts as they become due, (v) become insolvent, or
(vi) ceased operation of its business;

(k) which is owed by an Account Debtor which (i) does not maintain its chief
executive office in the U.S. or Canada or (ii) is not organized under applicable
law of the U.S., any state of the U.S., Canada, or any province of Canada
unless, in either

 

14



--------------------------------------------------------------------------------

case, such Account is backed by a Letter of Credit reasonably acceptable to the
Administrative Agent which is in the possession of the Administrative Agent;

(l) which is owed in any currency other than U.S. dollars;

(m) which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the U.S.
unless such Account is backed by a Letter of Credit reasonably acceptable to the
Administrative Agent which is in the possession of the Administrative Agent, or
(ii) the government of the U.S., or any department, agency, public corporation,
or instrumentality thereof, unless the Federal Assignment of Claims Act of 1940,
as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), and any other
steps necessary to perfect the Lien of the Administrative Agent in such Account
have been complied with to the Administrative Agent’s reasonable satisfaction;

(n) which is owed by any Affiliate of any Loan Party or any employee, officer,
director, agent or stockholder of any Loan Party or any of its Affiliates;

(o) which is (i) owed by an Account Debtor or any Affiliate of such Account
Debtor to which any Loan Party is indebted (excluding, for the avoidance of
doubt, counterclaims, deductions and setoffs that are not in respect of
indebtedness owed by such Loan Party), but only to the extent of such
indebtedness, or is subject to any security, deposit, progress payment,
retainage or other similar advance made by or for the benefit of an Account
Debtor, in each case to the extent thereof, or (ii) subject to any counterclaim,
deduction, defense, setoff or dispute but only to the extent of any such
counterclaim, deduction, defense, setoff or dispute; provided, however, that
(A) if payment of such Account is fully secured by a standby letter of credit,
or is to be made by a draw under a trade letter of credit, in each case, in form
and substance satisfactory to the Administrative Agent, issued by a bank
satisfactory to the Administrative Agent and pledged to the Administrative Agent
(for the benefit of the Administrative Agent, the Lenders and the other holders
of Secured Obligations), then the outstanding balance of such Account shall not
be reduced on account of any such indebtedness or any right (or potential right)
of security, deposit, progress payment, retainage, advance, counterclaim,
deduction, defense, setoff or dispute, and (B) clause (o)(ii) shall only apply
when determining the eligibility of an Account the Account Debtor of which
(x) is (or will be, if such Account is treated as an Eligible Refined Account)
one of the twenty largest Account Debtors, based on the outstanding balances of
all Eligible Refined Accounts owed by such Account Debtor or (y) is also a
creditor of any Loan Party or any Affiliate of any Loan Party and is one of the
twenty largest Account Debtors, based on the aggregate amount owed by any Loan
Party or any Affiliate of any Loan Party to such Account Debtor;

(p) which is evidenced by any promissory note, chattel paper or instrument;

(q) which is owed by an Account Debtor located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order

 

15



--------------------------------------------------------------------------------

to permit such Loan Party to seek judicial enforcement in such jurisdiction of
payment of such Account, unless such Loan Party has filed such report or
qualified to do business in such jurisdiction;

(r) with respect to which such Loan Party has made any agreement with the
Account Debtor for any reduction thereof, other than discounts and adjustments
given in the ordinary course of business, or any Account which was partially
paid and such Loan Party created a new receivable for the unpaid portion of such
Account;

(s) which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether Federal, state or local, including
without limitation the Federal Consumer Credit Protection Act, the Federal Truth
in Lending Act and Regulation Z of the Board;

(t) which is for goods that have been sold under a purchase order or pursuant to
the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than such Loan Party has or has
had an ownership interest in such goods, or which indicates any party other than
such Loan Party as payee or remittance party; or

(u) which was created on cash on delivery terms.

In the event that an Account of a Loan Party which was previously an Eligible
Refined Account ceases to be an Eligible Refined Account hereunder, such Loan
Party or the Borrower shall notify the Administrative Agent thereof on and at
the time of submission to the Administrative Agent of the next Borrowing Base
Certificate. In determining the amount of an Eligible Refined Account of a Loan
Party, the face amount of an Account may, in the Administrative Agent’s
Permitted Discretion, be reduced by, without duplication, to the extent not
reflected in such face amount, (i) the amount of all accrued and actual
discounts, claims, credits or credits pending, promotional program allowances,
price adjustments, finance charges or other allowances (including any amount
that such Loan Party may be obligated to rebate to an Account Debtor pursuant to
the terms of any agreement or understanding (written or oral)) and (ii) the
aggregate amount of all cash received in respect of such Account but not yet
applied by such Loan Party to reduce the amount of such Account.

“Eligible SXL Equity” means, at any time, the Equity Interests of SXL owned by
the Loan Parties and held in the Pledged SXL Securities Account at such time;
provided that (i) such Equity Interests are of a type traded on a stock exchange
for which, in the Administrative Agent’s judgment, market sale price quotations
are readily available and (ii) at no time shall Eligible SXL Equity exceed the
amount of the Equity Interests of SXL included in the Collateral pursuant to
Section 2(b) of the Pledge Agreement.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the

 

16



--------------------------------------------------------------------------------

environment, preservation or reclamation of natural resources, the management,
release or threatened release of any Hazardous Material or to health and safety
matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation or
capital projects, fines, penalties or indemnities), of the Borrower or any
Subsidiary directly or indirectly resulting from or based upon (a) violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) a failure by any Plan
to satisfy the minimum funding standards (as defined in Section 412 of the Code
or Section 302 of ERISA), applicable to such Plan, in each instance, whether or
not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by any Loan Party or any
of its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan, other than PBGC premiums due but not delinquent
under Section 4007 of ERISA; (e) the receipt by any Loan Party or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by any Loan Party or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; or (g) the receipt by any Loan Party or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from any Loan
Party or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

 

17



--------------------------------------------------------------------------------

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excise Tax Reserves” means reserves equal to the gross balance of all state and
federal excise, fuel and sales taxes recorded in the general ledger of the Loan
Parties at the end of the most recent calendar month, which shall be reported by
the Borrower as of the applicable date on each Borrowing Base Certificate.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes (including the Texas Margin Tax), and branch profits Taxes, in
each case, (i) imposed as a result of such Recipient being organized under the
laws of, or having its principal office or, in the case of any Lender, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Lender, U.S. federal withholding Taxes imposed on amounts payable
to or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Borrower under Section 2.19(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.17, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Letters of Credit” means the existing letters of credit issued prior
to the Effective Date, as identified on Schedule 4.01(g).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

18



--------------------------------------------------------------------------------

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or comptroller of the Borrower.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Funding Accounts” has the meaning assigned to such term in Section 4.01(h).

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) the principal amounts (as
defined in the definition of “Swap Agreement” herein) of the obligations of such

 

19



--------------------------------------------------------------------------------

Person under Swap Agreements, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services, (f) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all Securitization
Transactions of such Person, (j) all obligations of such Person in respect of
the mandatory redemption of preferred stock or other preferred equity interests
and (k) all obligations, contingent or otherwise, of such Person as an account
party in respect of letters of credit, letters of guaranty and banker’s
acceptances; provided, however, that Indebtedness of any Person shall not
include (i) trade payables, (ii) any obligations of such Person incurred in
connection with letters of credit, letters of guaranty or similar instruments
obtained or created in the ordinary course of business to support obligations of
such Person that do not constitute Indebtedness or (iii) endorsements of checks,
bills of exchange and other instruments for deposit or collection in the
ordinary course of business.

“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Information Memorandum” means the Confidential Information Memorandum dated
November 1, 2011 relating to the Borrower and the Transactions.

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of
November 22, 2011, among the Administrative Agent, PNC Bank, National
Association, in its capacity as administrative agent under the Receivables
Purchase Agreement, SRC, the Borrower and Sunoco, Inc. (R&M).

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Swingline Loan is
required to be repaid.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically

 

20



--------------------------------------------------------------------------------

corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period and (iii) no Interest Period in respect
of a Eurodollar Borrowing may end after the Stated Maturity Date. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and, in the case of a Revolving Borrowing, thereafter shall be
the effective date of the most recent conversion or continuation of such
Borrowing.

“Inventory” has the meaning assigned to such term in the Security Agreement.

“Issuing Bank” means, at any time, JPMorgan Chase Bank, N.A., Bank of America,
N.A. and each other person that is listed on Schedule 2.06 or that shall have
become an Issuing Bank hereunder as provided in Section 2.06(k) (other than any
person that shall have ceased to be an Issuing Bank as provided in
Section 2.06(i)), each in its capacity as an issuer of Letters of Credit
hereunder. Each Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.

“Issuing Bank Agreement” shall have the meaning assigned to such term in
Section 2.06(k).

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Commitment” shall mean, as to each Issuing Bank, the commitment of such
Issuing Bank to issue Letters of Credit pursuant to Section 2.06. The initial
amount of each Issuing Bank’s LC Commitment is set forth on Schedule 2.06 or, in
the case of any additional Issuing Bank, as provided in Section 2.06(k).

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

21



--------------------------------------------------------------------------------

“Lead Arrangers” means J.P. Morgan Securities LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated and Wells Fargo Capital Finance, LLC, each in its
capacity as a joint lead arranger and joint bookrunner of the credit facility
provided under this Agreement.

“Lenders” means (a) the Persons listed on Schedule 2.01 and (b) any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.
Notwithstanding the above, to the extent that “LIBO Rate” or “Adjusted LIBO
Rate” is used in connection with an ABR Borrowing, such rate shall be determined
as modified by the definition of “Alternate Base Rate”.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, the Borrower or any Subsidiary shall be deemed to
own subject to a Lien any asset which it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.

“Liquidity” means, at any time, the sum of (a) unrestricted cash and Cash
Equivalents readily available to the Loan Parties in (or freely exchangeable
into) Dollars, net of any repatriation costs or foreign exchange adjustments
(and excluding in any event the Loan Parties’ Eligible Cash included in
determining the Borrowing Base), plus (b) Availability, plus (c) the undrawn
availability under the Receivables Securitization at such time. For the
avoidance of doubt, (i) Availability shall be determined without reference to
the conditions to Borrowing specified in Section 4.02 and (ii) the Borrowing
Base shall be determined (subject to changes in Reserves) by reference to the
most recent

 

22



--------------------------------------------------------------------------------

Borrowing Base Certificate delivered to the Administrative Agent pursuant to
Section 5.01(g).

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
this Agreement, any Letter of Credit applications, the Intercreditor Agreement,
the Collateral Documents, the Loan Guaranty and all other agreements,
instruments, notes and documents executed in connection herewith or therewith or
contemplated hereby or thereby.

“Loan Guarantors” means Sunoco, Inc. (R&M), a Pennsylvania corporation, Sun
International Limited, a Bermuda exempted company, and their successors and
assigns.

“Loan Guaranty” means Article X of this Agreement and each separate Guarantee,
in form and substance satisfactory to the Administrative Agent, delivered by
each Loan Guarantor that is a foreign Subsidiary (which Guarantee shall be
governed by the laws of the country in which such foreign Subsidiary is
located).

“Loan Parties” means the Borrower, the Loan Guarantors and Sunoco Partners.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement, including Swingline Loans and Protective Advances.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Loan Parties, taken as a whole,
(b) the ability of the Loan Parties collectively to perform their obligations
under the Loan Documents, (c) a material portion of the Collateral, or the
Administrative Agent’s Liens (on behalf of itself and the Lenders and other
holders of the Secured Obligations) on a material portion of the Collateral or
the priority of such Liens or (d) the binding effect or enforceability against
the Borrower or the Loan Guarantors of the Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loans and obligations
in respect of the Letters of Credit), or obligations in respect of one or more
Swap Agreements, of any one or more of the Loan Parties in an aggregate
principal amount exceeding $25,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of any Loan Party in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that such Loan Party would be required
to pay if such Swap Agreement were terminated at such time.

“Maturity Date” means the Stated Maturity Date, or any earlier date on which the
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof.

“Moody’s” means Moody’s Investors Service, Inc.

 

23



--------------------------------------------------------------------------------

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(d).

“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.11.

“Obligated Party” has the meaning assigned to such term in Section 10.02.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to the
Lenders or to any Lender, the Administrative Agent, any other Agent, any Issuing
Bank, any Lead Arranger or any indemnified party arising under the Loan
Documents.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means any and all present or future stamp, documentary,
intangible, recording, filing or similar taxes arising from any payment made
hereunder or from the execution, delivery, performance or enforcement of, or
otherwise with respect to, this Agreement.

“Participant” has the meaning assigned to such term in Section 9.04(c)(i).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Paying Guarantor” has the meaning assigned to such term in Section 10.11.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Encumbrances” means:

 

24



--------------------------------------------------------------------------------

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) landlords’, wage earners’, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other similar Liens arising in the ordinary
course of business which secure payment of obligations not more than 90 days
past due or which are being contested in compliance with Section 5.04;

(c) Liens arising out of pledges or deposits under workers’ compensation laws,
unemployment insurance, old age pensions and other social security or retirement
benefits, or similar legislation other than any Lien imposed by ERISA;

(d) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and

(e) solely with respect to Collateral consisting of SXL Equity Interests,
restrictions on transfer of such SXL Equity Interests contained in the Third
Amended and Restated Agreement of Limited Partnership of SXL dated as of
January 26, 2010, among the Pledgor as general partner and the other partners
party thereto;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Person” means an individual, a corporation, a partnership, a limited liability
company, a limited liability partnership, an association, a trust or any other
entity or organization, including a government or political subdivision or an
agency or instrumentality thereof.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledge Agreement” means that certain Pledge Agreement, dated as of the date
hereof, among Sunoco Partners, the Borrower and the Administrative Agent, for
the benefit of the Administrative Agent, the Lenders and the other holders of
Secured Obligations.

“Pledged Entity” means each of SRC and SXL.

“Pledged SXL Securities Account” means a securities account of the Borrower or
any other Loan Party with a securities intermediary satisfactory to the
Administrative Agent and subject to a satisfactory control agreement among such
Loan Party, the securities intermediary and the Administrative Agent, pursuant
to which the Administrative Agent has Control (as defined in the Pledge
Agreement), into which the Borrower or such Loan Party has deposited units of
SXL Equity Interests for inclusion in the Borrowing Base as Eligible SXL Equity.

 

25



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Protective Advance” has the meaning assigned to such term in Section 2.04.

“Receivables Financing” means the existing receivables securitization facility
of Sunoco Receivables Corporation, Inc. pursuant to the Receivables Purchase
Agreement and related documentation.

“Receivables Purchase Agreement” means the Amended and Restated Receivables
Purchase Agreement, dated as of July 19, 2011, among SRC, as seller, the
Borrower, as servicer, Market Street Funding LLC, as a conduit purchaser, PNC
Bank, National Association, as a facility agent, an alternate purchaser, an LC
bank and an LC participant, Victory Receivables Corporation, as a conduit
purchaser, The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as a
facility agent, an alternate purchase and an LC participant, Liberty Street
Funding LLC, as a conduit purchaser, The Bank of Nova Scotia, as a facility
agent, an alternate purchaser and an LC participant, Working Capital Management
Co., LP, as a conduit purchaser, Mizuho Corporate Bank, Ltd., as a facility
agent, an alternate purchaser and an LC participant, the other conduit
purchasers, facility agents, alternate purchasers, LC participants and LC banks
from time to time party thereto and PNC Bank, National Association, as
administrative agent.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Refinery” means either of the refineries owned by the Borrower or any of its
Subsidiaries and located in Marcus Hook, Pennsylvania or Philadelphia,
Pennsylvania.

“Register” has the meaning assigned to such term in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Rental Reserves” means reserves equal to (i) one month’s (pro rated, if
necessary) rent or other amounts due to any landlord, consignee, warehouseman,
vessel owner, pipeline operator, customs broker, freight forwarder or other
bailee who possesses any Eligible Inventory and (ii) three months’ (pro rated,
if necessary) fees or other amounts due to any terminal operator who possesses
any Eligible Inventory, in each case except to the extent such landlord,
consignee, warehouseman, vessel owner, pipeline operator, customs broker,
freight forwarder, terminal operator or other bailee has delivered a Collateral
Access Agreement to the Administrative Agent.

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the

 

26



--------------------------------------------------------------------------------

assets of the Loan Parties from information furnished by or on behalf of the
Borrower, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

“Reporting Trigger Period” means each period (a) beginning on the day when
either (i) Liquidity is less than $500,000,000, (ii) a Shutdown Period commences
or (iii) the closing market settlement price of (A) Brent Platts Dated Mid,
(B) Ultra Low Sulfur Diesel, Normal Butane, Gaso Econ RFG or Gaso 83CB (Summer
High RVP) or (C) a common unit (representing a limited partnership interest) of
SXL, in each case is less than 85% of the dollar value reported for such price
on the last Borrowing Base Certificate delivered pursuant to Section 5.01(g) and
(b) continuing until no Event of Default is outstanding and (i) in the case of a
Reporting Trigger Period resulting from clause (a)(i) above, Liquidity is at
least $500,000,000 for 30 consecutive days, (ii) in the case of a Reporting
Trigger Period resulting from clause (a)(ii) above, no Shutdown Period is in
effect, or (iii) in the case of a Reporting Trigger Period resulting from clause
(a)(iii) above, an updated Borrowing Base Certificate is delivered pursuant to
Section 5.01(g).

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Credit Exposure and unused Commitments representing more than 50% of the
sum of the Aggregate Credit Exposure and unused Commitments at such time.

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Reserves” means and any reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation, reserves for accrued and unpaid interest on the Secured Obligations,
Banking Services Reserves, Rental Reserves, Excise Tax Reserves, reserves for
contingent liabilities of any Loan Party, reserves for uninsured losses of any
Loan Party, reserves for uninsured, underinsured, un-indemnified or
under-indemnified liabilities or potential liabilities with respect to any
litigation, reserves for taxes, fees, assessments, customs duties and other
governmental charges) with respect to the Collateral or any Loan Party, and
Reserves for other Permitted Encumbrances. Reserves or adjustments to reserves
by the Administrative Agent shall be effective three days after delivery of
notice thereof to the Borrower and the Lenders.

“Restricted Payments” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Loan Party, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the

 

27



--------------------------------------------------------------------------------

Borrower or any Loan Party or any option, warrant or other right to acquire any
such Equity Interests in the Borrower or any Loan Party.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum at such time, without duplication of (a) the aggregate principal amount of
such Lender’s outstanding Revolving Loans, (b) such Lender’s LC Exposure and
(c) such Lender’s Swingline Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business

“Secured Obligations” means all Obligations, together with all Banking Services
Obligations owing to one or more Lenders or their respective Affiliates.

“Securitization Transaction” means any transfer by the Borrower or any
Subsidiary of accounts receivable or interests therein, including pursuant to
the Receivables Facility, (a) to a trust, partnership, corporation or other
entity, which transfer is funded in whole or in part, directly or indirectly, by
the incurrence or issuance by the transferee or any successor transferee of
Indebtedness or securities that are to receive payments from, or that represent
interests in, the cash flow derived from such accounts receivable or interests,
or (b) directly to one or more investors or other purchasers. The amount of any
Securitization Transaction shall be deemed at any time to be the aggregate
principal or stated amount of the Indebtedness or other securities referred to
in the preceding sentence or, if there shall be no such principal or stated
amount, the uncollected amount of the accounts receivable transferred pursuant
to such Securitization Transaction net of any such accounts receivable that have
been written off as uncollectible.

“Security Agreement” means that certain Pledge and Security Agreement, dated as
of the date hereof, among the Borrower, the Loan Guarantors and the
Administrative Agent, for the benefit of the Administrative Agent, the Lenders
and the other holders of Secured Obligations, and any other pledge or security
agreement entered into after the date of this Agreement by any Loan Party (as
required by this Agreement or any other Loan Document) or any other Person.

“Settlement” has the meaning assigned to such term in Section 2.05(e).

“Settlement Date” has the meaning assigned to such term in Section 2.05(d).

“Shutdown Period” means the period (a) beginning on the date that the last cargo
of crude oil is scheduled to be delivered (or is in fact delivered) to a
Refinery in connection with the permanent idling of the initial crude unit
thereof and (b) continuing until the later of (i) 21 days subsequent to such
scheduled delivery (or actual delivery) and (ii) the permanent idling of all
crude processing units at such Refinery.

 

28



--------------------------------------------------------------------------------

“Specified Default” means any Default pursuant to clause (a), (b), (h) or (i) of
Article VII or any Event of Default.

“SRC” means Sunoco Receivables Corporation, Inc., a Delaware corporation, and
its successors and assigns.

“Stated Maturity Date” means November 22, 2012.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP, as well as any other corporation, limited
liability company, partnership, association or other entity of which securities
or other ownership interests representing more than 50% of the equity or more
than 50% of the ordinary voting power or, in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned by the
parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Sunoco Partners” means Sunoco Partners LLC, a Pennsylvania limited liability
company, and its successors and assigns.

“Supermajority Lenders” means, at any time, Lenders (other than Defaulting
Lenders) having Credit Exposure and unused Commitments representing at least
66-2/3% of the sum of the Aggregate Credit Exposure and unused Commitments.

“Swap Agreement” means any agreement with respect to any swap, forward, future,
credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies or prices
of commodities, equity or debt instruments or securities, or economic, financial
or pricing indices or measures of economic, financial or pricing risk or value,
or any similar transaction or any combination of such transactions; provided
that no phantom stock or

 

29



--------------------------------------------------------------------------------

similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Borrower
or the Subsidiaries shall be a Swap Agreement. The “principal amount” of the
obligations of the Borrower or any Subsidiary in respect of any Swap Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or such Subsidiary would be required to pay if
such Swap Agreement were terminated at such time.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be such Lender’s Applicable Percentage of the aggregate
Swingline Exposure.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“SXL” means Sunoco Logistics Partners L.P., a Delaware limited partnership, and
its successors and assigns.

“Syndication Agents” means Bank of America, N.A. and Wells Fargo Capital
Finance, LLC, each in its capacity as a syndication agent hereunder.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding) imposed by
any Governmental Authority.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated, including any
Secured Obligation that is: (i) an obligation to reimburse a bank for drawings
not yet made under a letter of credit issued by it; (ii) any other obligation
(including any guarantee) that is contingent in nature; or (iii) an obligation
to provide collateral to secure any of the foregoing types of obligations.

 

30



--------------------------------------------------------------------------------

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in the Loan Documents),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights
and (f) any reference in any definition to the phrase “as any time” or “for any
period” shall refer to the same time or period for all calculations or
determinations within such definition.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that
(i) Borrowing Base calculations and any other calculations made more frequently
than on a quarterly basis need not be made in accordance with GAAP and (ii) if
the Borrower

 

31



--------------------------------------------------------------------------------

notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. In the event that historical accounting practices,
systems or reserves relating to the components of the Borrowing Base are
modified in a manner that is adverse to the Lenders in any material respect, the
Borrower will agree to maintain such additional reserves (for purposes of
computing the Borrowing Base) in respect of the components of the Borrowing Base
and make such other adjustments (which may include maintaining additional
reserves, modifying the advance rates or modifying the eligibility criteria for
the components of the Borrowing Base). Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Statement of
Financial Accounting Standards 159 (or any other Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (a) such Lender’s Credit Exposure exceeding such Lender’s Commitment
or (b) the Aggregate Credit Exposure exceeding the lesser of (x) the total
Commitments and (y) the Borrowing Base, subject to the Administrative Agent’s
authority, in its sole discretion, to make Protective Advances pursuant to the
terms of Section 2.04. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required. Any Protective Advance and any Swingline Loan shall be made in
accordance with the procedures set forth in Sections 2.04 and 2.05.

(b) Subject to Section 2.14, (i) each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in

 

32



--------------------------------------------------------------------------------

accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $10,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $10,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e). Each Swingline Loan shall be in an integral multiple of
$1,000,000 and not less than $5,000,000. Borrowings of more than one Type and
Class may be outstanding at the same time; provided that there shall not at any
time be more than a total of 10 Eurodollar Revolving Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Stated
Maturity Date.

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 12:00 noon, New
York City time, on the Business Day of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

 

33



--------------------------------------------------------------------------------

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04. Protective Advances. (a) Subject to the limitations set forth
below, during the existence of a Default or Event of Default, the Administrative
Agent is authorized by the Borrower and the Lenders, from time to time in the
Administrative Agent’s sole discretion (but shall have absolutely no obligation
to), to make Loans to the Borrowers, on behalf of all Lenders, which the
Administrative Agent, in its Permitted Discretion, deems necessary or desirable
(i) to preserve or protect the Collateral, or any portion thereof, (ii) to
enhance the likelihood of, or maximize the amount of, repayment of the Loans and
other Obligations, or (iii) to pay any other amount chargeable to or required to
be paid by the Loan Parties pursuant to the terms of this Agreement, including
payments of reimbursable expenses (including costs, fees, and expenses as
described in Section 9.03) and other sums payable under the Loan Documents (any
of such Loans are herein referred to as “Protective Advances”); provided that,
the aggregate amount of Protective Advances outstanding at any time shall not at
any time exceed $40,000,000; provided further that, the aggregate amount of
outstanding Protective Advances plus the Aggregate Revolving Credit Exposure
shall not exceed the aggregate Commitments. Protective Advances may be made even
if the conditions precedent set forth in Section 4.02 have not been satisfied.
The Protective Advances shall be secured by the Liens in favor of the
Administrative Agent in and to the Collateral and shall constitute Obligations
hereunder. All Protective Advances shall be ABR Borrowings. The Administrative
Agent’s authorization to make Protective Advances may be revoked at any time by
the Required Lenders. Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s receipt thereof. At any
time that there is sufficient Availability and the conditions precedent set
forth in Section 4.02 have been satisfied, the Administrative Agent may request
the Lenders to make a Revolving Loan to repay a Protective Advance. At any other
time the Administrative Agent may require the Lenders to fund their risk
participations described in Section 2.04(b).

(b) Upon the making of a Protective Advance by the Administrative Agent, each
Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the Administrative Agent, without
recourse or warranty, an undivided interest and participation in such Protective
Advance in proportion to its Applicable Percentage. From and after the date, if
any, on which any Lender is required to fund its participation in any Protective
Advance purchased hereunder, the Administrative Agent shall promptly distribute
to such Lender, such Lender’s Applicable Percentage of all payments of principal
and interest and all proceeds of Collateral received by the Administrative Agent
in respect of such Protective Advance.

 

34



--------------------------------------------------------------------------------

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower from
time to time during the Availability Period, in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of the outstanding Swingline Loans exceeding $125,000,000 or (ii) the Aggregate
Credit Exposure exceeding the lesser of (x) the aggregate Commitments and
(y) the Borrowing Base; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by facsimile) not later than 4:00
p.m., New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date of such
Swingline Loan (which shall be a Business Day) and the principal amount of such
Swingline Loan. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Borrower. The Swingline Lender shall
make each Swingline Loan available to the Borrower by means of a credit to the
Funding Account(s) (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the applicable Issuing Bank) by 5:00 p.m., New York City time, on
the requested date of such Swingline Loan, with settlement among the Lenders as
to the Swingline Loans to take place on a periodic basis as set forth in
Section 2.05(d).

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate. Promptly following receipt
of such notice, the Administrative Agent will give notice thereof to each
Lender, specifying in such notice such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
Swingline Loans is absolute, unconditional and irrevocable and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligations under
this paragraph by wire transfer of immediately available funds, in the same
manner as provided in Section 2.07 with respect to Revolving Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Lenders. The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect

 

35



--------------------------------------------------------------------------------

of such Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender. Any amounts received by the Swingline Lender from the Borrower
(or other party on behalf of the Borrower) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Lenders that shall have made their payments pursuant
to this paragraph and to the Swingline Lender, as their interests may appear;
provided that any such payment so remitted shall be repaid to the Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to the Borrower for any reason. The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Borrower of any default in the payment thereof.

(d) Upon the making of a Swingline Loan (whether before or after the occurrence
of a Default and regardless of whether a Settlement has been requested with
respect to such Swingline Loan), each Lender shall be deemed, without further
action by any party hereto, to have unconditionally and irrevocably purchased
from the Swingline Lender, without recourse or warranty, an undivided interest
and participation in such Swingline Loan in proportion to its Applicable
Percentage of the total Commitments. The Swingline Lender may, at any time,
require the Lenders to fund their participations. From and after the date, if
any, on which any Lender is required to fund its participation in any Swingline
Loan purchased hereunder, the Administrative Agent shall promptly distribute to
such Lender, such Lender’s Applicable Percentage of all payments of principal
and interest and all proceeds of Collateral received by the Administrative Agent
in respect of such Loan. The purchase of participations in a Swingline Loan
pursuant to this paragraph or in connection with a Settlement shall not relieve
the Borrower of any default in the payment thereof.

(e) The Administrative Agent, on behalf of the Swingline Lender, shall request
settlement (a “Settlement”) with the Lenders on at least a weekly basis or on
any date that the Administrative Agent elects, by notifying the Lenders of such
requested Settlement by facsimile, telephone or e-mail no later than 10:00 a.m.,
New York City time, on the date of such requested Settlement (the “Settlement
Date”). Each Lender (other than the Swingline Lender) shall transfer the amount
of such Lender’s Applicable Percentage of the outstanding principal amount of
the applicable Swingline Loan with respect to which Settlement is requested to
the Administrative Agent, to such account of the Administrative Agent as the
Administrative Agent may designate, not later than 2:00 p.m., New York City
time, on such Settlement Date. Settlements may occur during the existence of a
Default and whether or not the applicable conditions precedent set forth in
Section 4.02 have then been satisfied. Such amounts transferred to the
Administrative Agent shall be applied against the amounts of the Swingline
Lender’s Swingline Loans and, together with Swingline Lender’s Applicable
Percentage of such Swingline Loan, shall constitute Revolving Loans of such
Lenders, respectively. If any such amount is not transferred to the
Administrative Agent by any Lender on such Settlement Date, the Swingline Lender
shall be entitled to recover from such Lender on demand such amount, together
with interest thereon, as specified in Section 2.07.

 

36



--------------------------------------------------------------------------------

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit (or the amendment, renewal or extension of outstanding Letters of Credit)
for its own account, or for the account of any Subsidiary, in a form reasonably
acceptable to the Administrative Agent and the applicable Issuing Bank, at any
time and from time to time during the Availability Period. In the event of any
inconsistency (including any additional terms requiring the posting of
collateral) between the terms and conditions of this Agreement and the terms and
conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, an Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall deliver by
hand or facsimile (or transmit by electronic communication, if arrangements for
doing so have been approved by the applicable Issuing Bank) to an Issuing Bank
and the Administrative Agent (reasonably in advance of the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by the applicable Issuing Bank, the Borrower also
shall submit a letter of credit application on such Issuing Bank’s standard form
in connection with any request for a Letter of Credit. A Letter of Credit shall
be issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed the Commitments,
(ii) the amount of the LC Exposure attributable to Letters of Credit issued by
the applicable Issuing Bank will not exceed the LC Commitment of such Issuing
Bank and (iii) the Aggregate Credit Exposure shall not exceed the lesser of
(x) total Commitments and (y) the Borrowing Base. If the Required Lenders notify
the Issuing Banks that a Default exists and instruct the Issuing Banks to
suspend the issuance, amendment, renewal or extension of Letters of Credit, the
Issuing Banks shall not issue, amend, renew or extend any Letter of Credit
without the consent of the Required Lenders until such notice is withdrawn by
the Required Lenders (and each Lender that shall have delivered such notice
agrees promptly to withdraw it at such time as no Default exists).

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Stated Maturity Date. A Letter of Credit may
provide for automatic renewals for additional periods of up to one year subject
to a right on the part of the applicable Issuing Bank to

 

37



--------------------------------------------------------------------------------

prevent any such renewal from occurring by giving notice to the beneficiary
during a specified period in advance of any such renewal, and the failure of the
Issuing Bank to give such notice by the end of such period shall for all
purposes hereof be deemed an extension of such Letter of Credit; provided that
in no event shall any Letter of Credit, as extended from time to time, expire
after the date that is five Business Days prior to the Stated Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage from time to time of the aggregate amount available to be drawn under
such Letter of Credit. In consideration and in furtherance of the foregoing,
each Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of such Issuing Bank, such Lender’s
Applicable Percentage (determined as of such time) of each LC Disbursement made
by such Issuing Bank and not reimbursed by the Borrower on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time, on (i) the Business Day that the
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that the Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 or Section 2.05 that such payment be financed with
an ABR Revolving Borrowing or a Swingline Loan in an equivalent amount and, to
the extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan. If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the Borrower in respect thereof and such Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Borrower, in the same manner as provided

 

38



--------------------------------------------------------------------------------

in Section 2.07 with respect to Loans made by such Lender (and Section 2.07
shall apply, mutatis mutandis, to the payment obligations of the Lenders), and
the Administrative Agent shall promptly pay to such Issuing Bank the amounts so
received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to such
Issuing Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse such Issuing Bank, then to such Lenders and such Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse an Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans or a Swingline Loan as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein; (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect; (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit; or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. None of
the Administrative Agent, the Lenders, any Issuing Bank, or any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of
such Issuing Bank; provided that nothing in this Section shall be construed to
excuse an Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or wilful misconduct on
the part of an Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, an Issuing Bank may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation,

 

39



--------------------------------------------------------------------------------

regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
facsimile) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse such Issuing Bank and the Lenders with respect to any such LC
Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(d) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of such Issuing
Bank, except that interest accrued on and after the date of payment by any
Lender pursuant to paragraph (e) of this Section to reimburse such Issuing Bank
shall be for the account of such Lender to the extent of such payment.

(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the

 

40



--------------------------------------------------------------------------------

Administrative Agent and for the benefit of the Lenders (the “LC Collateral
Account”), an amount in cash equal to 102% of the LC Exposure as of such date
plus any accrued and unpaid interest thereon; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (h) or (i) of Article VII. Such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the Secured Obligations. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account, and the Borrower hereby grants the Administrative Agent a security
interest in the LC Collateral Account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in the LC Collateral Account. Moneys in such
account shall be applied by the Administrative Agent to reimburse each Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower in respect of future LC Disbursements or, if the
maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other Secured Obligations. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.

(k) Designation of Additional Issuing Banks. From time to time, the Borrower may
by notice to the Administrative Agent and the Lenders designate as additional
Issuing Banks one or more Lenders that agree to serve in such capacity as
provided below. The acceptance by a Lender of any appointment as an Issuing Bank
hereunder shall be evidenced by an agreement (an “Issuing Bank Agreement”),
which shall be in a form satisfactory to the Borrower and the Administrative
Agent, shall set forth the LC Commitment of such Lender and shall be executed by
such Lender, the Borrower and the Administrative Agent and, from and after the
effective date of such agreement, (i) such Lender shall have all the rights and
obligations of an Issuing Bank under this Agreement and the other Loan Documents
and (ii) references herein and in the other Loan Documents to the term “Issuing
Bank” shall be deemed to include such Lender in its capacity as an Issuing Bank.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders in an amount equal to such Lender’s Applicable Percentage;
provided that Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account designated by
the Borrower in the applicable Borrowing Request; provided that ABR Revolving
Loans made to finance the

 

41



--------------------------------------------------------------------------------

reimbursement of (i) an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to an Issuing Bank and (ii) a Protective
Advance shall be retained by the Administrative Agent.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date (or with respect to an ABR Revolving Borrowing, prior
to 1:00 p.m., New York City time, on the date) of any Borrowing that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Loans or Protective Advances, which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Interest Election Request in
a form approved by the Administrative Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

42



--------------------------------------------------------------------------------

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.

SECTION 2.09. Termination of Commitments; Reductions of Commitments. (a) Unless
previously terminated, the Commitment of each Lender shall terminate on the
Maturity Date.

(b) The Borrower may at any time terminate the Commitments upon (i) the payment
in full of all outstanding Loans, together with accrued and unpaid interest
thereon and on any Letters of Credit, (ii) the cancellation and return of all
outstanding Letters of Credit (or alternatively, with respect to each such
Letter of Credit, the furnishing to the Administrative Agent of a cash deposit
(or at the discretion of the Administrative Agent a back up standby letter of
credit reasonably satisfactory to the Administrative Agent) equal to 102% of the
LC Exposure as of such date), (iii) the payment in full of the accrued and
unpaid fees and (iv) the payment in full of all

 

43



--------------------------------------------------------------------------------

reimbursable expenses and other Obligations, together with accrued and unpaid
interest thereon.

(c) The Borrower may from time to time reduce the Commitments; provided that
(i) each reduction of the Commitments shall be in an amount that is an integral
multiple of $10,000,000 and (ii) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.11, the Aggregate Credit Exposure would exceed the
lesser of (x) the total Commitments and (y) the Borrowing Base.

(d) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) or (c) of this Section
at least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date, (ii) to the Administrative Agent the then unpaid amount of each
Protective Advance on the earlier of the Maturity Date and demand by the
Administrative Agent and (iii) to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the Maturity Date.

(b) At all times that full cash dominion is in effect pursuant to Section 7.3 of
the Security Agreement, on each Business Day, the Administrative Agent shall
apply all funds credited to the Collection Account on such Business Day or the
immediately preceding Business Day (at the discretion of the Administrative
Agent, whether or not immediately available) first to prepay any Protective
Advances that may be outstanding and second to prepay the Loans (including
Swingline Loans) and to cash collateralize outstanding LC Exposure.

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(d) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the

 

44



--------------------------------------------------------------------------------

Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(e) The entries made in the accounts maintained pursuant to paragraph (c) or (d)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(f) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or to such payee and its registered
assigns).

SECTION 2.11. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (c) of this Section.

(b) In the event and on such occasion that the Aggregate Credit Exposure exceeds
the lesser of (A) the aggregate Commitments and (B) the Borrowing Base, the
Borrower shall prepay the Revolving Loans, LC Exposure and/or Swingline Loans in
an aggregate amount equal to such excess.

(c) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
facsimile) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 12:00 noon, New York
City time, on the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing

 

45



--------------------------------------------------------------------------------

shall be applied ratably to the Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.13.

SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender an unused commitment fee, which shall accrue at
the Applicable Rate on the average daily amount of the Available Commitment of
such Lender during the period from and including the date of this Agreement to
but excluding the date on which such Commitment terminates (the “Commitment
Fee”). Accrued Commitment Fees shall be payable in arrears on the last day of
March, June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof. All Commitment Fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the Applicable Rate used to determine the
interest rate applicable to Eurodollar Revolving Loans, on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the date
of this Agreement to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to each Issuing Bank a fronting fee, which shall accrue at
the rate of 0.125% per annum on the average daily amount of the applicable
Issuing Bank’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the date of
this Agreement to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure, as well as
each Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Participation fees and fronting fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on the third Business Day following such last day, commencing on the
first such date to occur after the date of this Agreement; provided that all
such fees shall be payable on the date on which the Commitments terminate and
any such fees accruing after the date on which the Commitments terminate shall
be payable on demand. Any other fees payable to any Issuing Bank pursuant to
this paragraph shall be payable within 10 days after a request shall have been
submitted therefor. All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

 

46



--------------------------------------------------------------------------------

(d) The Borrower agrees to pay to each Lead Arranger, for its own account, fees
payable in the amounts and at the times separately agreed upon between the
Borrower and each such Lead Arranger.

(e) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or directly to the applicable
Issuing Bank, in the case of fees payable to an Issuing Bank) for distribution,
in the case of Commitment Fees and participation fees, to the Lenders. Fees paid
shall not be refundable under any circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for the Borrowing of which
such Loan is a part plus the Applicable Rate.

(c) Each Swingline Loan shall bear interest at the Alternate Base Rate plus the
Applicable Rate, and each Protective Advance shall bear interest at the
Alternate Base Rate plus the Applicable Rate plus 2%.

(d) Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default pursuant to clause (a), (b), (h) or (i) of Article VII, the
Administrative Agent or the Required Lenders may, at their option, by notice to
the Borrower in the case of an Event of Default pursuant to clause (a) or (b) of
Article VII (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 9.02 requiring the consent of “each
Lender affected thereby” for reductions in interest rates), declare that (i) all
Loans shall bear interest at 2% plus the rate otherwise applicable to such Loans
as provided in the preceding paragraphs of this Section or (ii) in the case of
any other amount outstanding hereunder, such amount shall accrue at 2% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section;
provided that, in the case of an Event of Default pursuant to clause (h) or
(i) of Article VII, such increase in the applicable rate of interest shall be
effective immediately and without any further action on the part of the
Administrative Agent or the Required Lenders.

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph
(d) of this Section shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Revolving
Loan prior to the end of the Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

 

47



--------------------------------------------------------------------------------

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or an Issuing Bank;

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense, affecting this Agreement or Eurodollar Loans
made by such Lender or any Letter of Credit or participation therein; or

(iii) subject the Administrative Agent, any Lender or any Issuing Bank to any
Taxes on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto (other than (A) Indemnified Taxes, (B) Other Taxes and
(C) Excluded Taxes);

 

48



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by the Administrative
Agent, such Lender or such Issuing Bank hereunder (whether of principal,
interest or otherwise), then the Borrower will pay to the Administrative Agent,
such Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate the Administrative Agent, such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement, the Commitments hereunder or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy), then from
time to time the Borrower will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section, and explaining in reasonable detail the method by which such amount or
amounts shall have been determined, shall be delivered to the Borrower and shall
be conclusive absent manifest error. The Borrower shall pay such Lender or such
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

49



--------------------------------------------------------------------------------

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(c) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section and explaining in
reasonable detail the method by which such amount or amounts shall have been
determined shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
or withholding for any Taxes except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax or Other Tax, then
the sum payable by the Borrower shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, Lender or Issuing
Bank (as the case may be) receives an amount equal to the sum it would have
received had no such deduction or withholding been made.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and each
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender

 

50



--------------------------------------------------------------------------------

or such Issuing Bank, as the case may be, on or with respect to any payment by
or on account of any obligation of the Borrower hereunder (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any penalties, interest, additions to tax and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority; provided that the Borrower shall not be
required to compensate the Administrative Agent, a Lender or an Issuing Bank
pursuant to this Section for any Indemnified Taxes or Other Taxes incurred more
than 270 days prior to the date that such Administrative Agent, such Lender or
such Issuing Bank, as the case may be, notifies the Borrower of such Indemnified
Taxes or Other Taxes and of such Administrative Agent’s, such Lender’s or such
Issuing Bank’s intention to claim compensation therefore; provided further that,
if the Indemnified Taxes or Other Taxes giving rise to such claims are
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or an Issuing
Bank, or by the Administrative Agent on its own behalf or on behalf of a Lender
or an Issuing Bank, shall be conclusive absent manifest error. Any such Lender
or Issuing Bank shall deliver a copy of such certificate to the Administrative
Agent.

(d) Each Lender shall severally indemnify the Administrative Agent for any Taxes
(but, in the case of any Indemnified Taxes, only to the extent that the Borrower
has not already indemnified the Administrative Agent for such Indemnified Taxes
and without limiting the obligation of the Borrower to do so) attributable to
such Lender that are paid or payable by the Administrative Agent in connection
with this Agreement and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. The indemnity under this
Section 2.17(d) shall be paid within 10 days after the Administrative Agent
delivers to the applicable Lender a certificate stating the amount of Taxes so
paid or payable by the Administrative Agent. Such certificate shall be
conclusive of the amount so paid or payable absent manifest error.

(e) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(f) (i) Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under this Agreement
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without, or at a
reduced rate of, withholding. In addition, any Lender, if requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by law or reasonably requested

 

51



--------------------------------------------------------------------------------

by the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to any
withholding (including backup withholding) or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.17(f)(ii)(A) through (E) and
Section 2.17(f)(iii) below) shall not be required if in the Lender’s judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. Upon the reasonable request of the Borrower
or the Administrative Agent, any Lender shall update any form or certification
previously delivered pursuant to this Section 2.17(f). If any form or
certification previously delivered pursuant to this Section expires or becomes
obsolete or inaccurate in any respect with respect to a Lender, such Lender
shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify the Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.

(ii) Without limiting the generality of the foregoing, any Lender shall, if it
is legally eligible to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies reasonably requested by the Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

(B) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under this Agreement, IRS Form W-8BEN establishing an exemption from,
or reduction of, U.S. Federal withholding Tax pursuant to the “interest” article
of such tax treaty and (2) with respect to any other applicable payments under
this Agreement, IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(C) in the case of a Foreign Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a tax certificate substantially in the form of Exhibit C-1 to the effect
that such Lender is not (a) a “bank”

 

52



--------------------------------------------------------------------------------

within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, (c) a “controlled foreign corporation” described in Section 881(c)(3)(C)
of the Code and (d) conducting a trade or business in the United States with
which the relevant interest payments are effectively connected;

(E) in the case of a Foreign Lender that is not the beneficial owner of payments
made under this Agreement (including a partnership or a participating Lender)
(1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms prescribed
in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that would be
required of each such beneficial owner or partner of such partnership if such
beneficial owner or partner were a Lender; provided, however, that if the Lender
is a partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) of the Code, such Lender may provide a
tax certificate substantially in the form of Exhibit C-2 on behalf of such
partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine that such
Lender has or has not complied with such Lender’s obligations under FATCA and,
as necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.17(f)(iii), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.17 (including additional amounts paid pursuant to
this Section 2.17), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to

 

53



--------------------------------------------------------------------------------

such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.17(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.17(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 2.17(g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

(h) For purposes of Section 2.17(e) and (f), the term “Lender” includes any
Issuing Bank.

SECTION 2.18. Payments Generally; Allocation of Proceeds; Pro Rata Treatment;
Sharing of Set-offs. (a) The Borrower shall make each payment required to be
made by it hereunder (whether of principal, interest, fees or reimbursement of
LC Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 12:00 noon, New York City time, on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, except payments to be made directly to an Issuing Bank or the
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

(b) Any proceeds of Collateral received by the Administrative Agent after an
Event of Default has occurred and is continuing and the Administrative Agent so
elects or the Required Lenders so direct, such funds shall be applied ratably
first, to pay any fees, indemnities, or expense reimbursements including amounts
then due to the Administrative Agent and any Issuing Bank from the Borrower
(other than in connection with Banking Services), second, to pay any fees or
expense reimbursements then due to the Lenders from the Borrower (other than in
connection with Banking Services), third, to pay interest due in respect of the
Protective Advances, fourth, to pay the principal of the Protective Advances,
fifth, to pay interest then due and payable on the Loans (other

 

54



--------------------------------------------------------------------------------

than the Protective Advances) ratably, sixth, to prepay principal on the Loans
(other than the Protective Advances) and unreimbursed LC Disbursements ratably,
seventh, to pay an amount to the Administrative Agent equal to one hundred two
percent (102%) of the aggregate LC Exposure, to be held as cash collateral for
such Obligations, eighth, to payment of any amounts owing with respect to
Banking Services up to and including the amount most recently provided to the
Administrative Agent pursuant to Section 2.22, and ninth, to the payment of any
other Secured Obligation due to the Administrative Agent or any Lender.
Notwithstanding anything to the contrary contained in this Agreement, unless so
directed by the Borrower, or unless an Event of Default is in existence, neither
the Administrative Agent nor any Lender shall apply any payment which it
receives to any Eurodollar Loan of a Class, except (a) on the expiration date of
the Interest Period applicable thereto or (b) in the event, and only to the
extent, that there are no outstanding ABR Loans of the same Class and, in any
such event, the Borrower shall pay the break funding payment required in
accordance with Section 2.16. The Administrative Agent and the Lenders shall
have the continuing and exclusive right to apply and reverse and reapply any and
all such proceeds and payments to any portion of the Secured Obligations.

(c) If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Revolving Loans or
participations in LC Disbursements or Swingline Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans and participations in LC Disbursements or Swingline Loans and
accrued interest thereon than the proportion received by any other similarly
situated Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements or Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements or Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements or Swingline Loans to any assignee or participant, other
than to the Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for

 

55



--------------------------------------------------------------------------------

the account of the Lenders or the Issuing Banks hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Banks, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05, 2.06, 2.07(b), 2.18(d) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections; application of amounts pursuant to (i) and
(ii) above shall be made in such order as may be determined by the
Administrative Agent in its discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender becomes a Defaulting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent and of each Issuing Bank and the
Swingline Lender, which consent shall not unreasonably be withheld, (ii) such
Lender shall have

 

56



--------------------------------------------------------------------------------

received payment of an amount equal to the outstanding principal of its Loans
and funded participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

(b) such Defaulting Lender shall not have the right to vote on any issue on
which voting is required (other than to the extent expressly provided in
Section 9.02(b)) and the Commitment and Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders or the
Supermajority Lenders have taken or may take any action hereunder;

(c) if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent the sum of all
non-Defaulting Lenders’ Credit Exposure plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within three Business Days following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize, for the benefit of the Issuing Banks, the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)

 

57



--------------------------------------------------------------------------------

with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Sections
2.12(a) and 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any Lender
hereunder, all letter of credit fees payable under Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure shall be payable to the Issuing Banks
until such LC Exposure is reallocated and/or cash collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Banks shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.20(c), and participating interests in any
such newly made Swingline Loan or newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.20(c)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to the Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) any Issuing Bank or the Swingline Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Issuing Banks
shall not be required to issue, amend or increase any Letter of Credit and the
Swingline Lender shall not be required to fund any Swingline Loan, unless the
Issuing Banks or the Swingline Lender, as the case may be, shall have entered
into arrangements with the Borrower or such Lender, satisfactory to the Issuing
Banks or the Swingline Lender, as the case may be, to defease any risk in
respect of such Lender hereunder.

In the event that each of the Administrative Agent, the Borrower, the Issuing
Banks and the Swingline Lender agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on the date of such readjustment
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage, whereupon such Lender will cease to be a Defaulting
Lender.

 

58



--------------------------------------------------------------------------------

SECTION 2.21. Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by the Administrative Agent
or such Lender. The provisions of this Section 2.21 shall be and remain
effective notwithstanding any contrary action which may have been taken by the
Administrative Agent or any Lender in reliance upon such payment or application
of proceeds. The provisions of this Section 2.21 shall survive the termination
of this Agreement.

SECTION 2.22. Banking Services. Each Lender or Affiliate thereof providing
Banking Services for any Loan Party shall deliver to the Administrative Agent,
promptly after entering into such Banking Services, written notice setting forth
the aggregate amount of all Banking Services Obligations of such Loan Party to
such Lender or Affiliate (whether matured or unmatured, absolute or contingent).
In furtherance of that requirement, each such Lender or Affiliate thereof shall
furnish the Administrative Agent, from time to time after a significant change
therein or upon a request therefor, a summary of the amounts due or to become
due in respect of such Banking Services Obligations. The most recent information
provided to the Administrative Agent shall be used in determining which tier of
the waterfall, contained in Section 2.18(b), such Banking Services Obligations
will be placed.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. Each Loan Party is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational and, if required, stockholder action. The Loan
Documents to which each Loan Party is a party have been duly executed and
delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject

 

59



--------------------------------------------------------------------------------

to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of any Loan Party or Pledged Entity, or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon any Loan Party or Pledged Entity, or
the assets of any Loan Party or Pledged Entity, or give rise to a right
thereunder to require any payment to be made by any Loan Party or Pledged
Entity, and (d) will not result in the creation or imposition of any Lien on any
asset of any Loan Party or Pledged Entity, except Liens created pursuant to the
Loan Documents.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders (i) its consolidated balance sheet and
statements of income, stockholders’ equity and cash flows as of and for the
fiscal year ended December 31, 2010, reported on by independent public
accountants, and (ii) its consolidated balance sheet and statements of income
and cash flows as of and for the fiscal quarter and the portion of the fiscal
year ended September 30, 2011, certified by its chief financial officer. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (ii) above.

(b) No event, change or condition has occurred that has had, or could reasonably
be expected to have, a Material Adverse Effect, since December 31, 2010.

SECTION 3.05. Properties. (a) Each of the Loan Parties has good title to, or
valid leasehold interests in, all its real and personal property necessary or
used in the ordinary conduct of its business, except for such defects in title
as would not, individually or in aggregate, result in a Material Adverse Effect.

(b) Each of the Loan Parties owns, or is licensed to use, all trademarks,
tradenames, copyrights, patents and other intellectual property material to its
business, and the use thereof by the Loan Parties does not infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters. (a) Except as disclosed in
the Borrower’s periodic reports filed prior to the date hereof under the
Securities Exchange Act of 1934, there are no actions, suits or proceedings by
or before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened in writing against the Borrower or any of
its Subsidiaries (i) that are

 

60



--------------------------------------------------------------------------------

reasonably likely to result in a Material Adverse Effect or (ii) that involve
this Agreement or the Transactions.

(b) Except as disclosed in the Borrower’s periodic reports filed prior to the
date hereof under the Securities Exchange Act of 1934, and except with respect
to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, neither the
Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) has knowledge of any past or present
actions, conditions or events, including, without limitation, the release or
threatened release of any Hazardous Material, which could reasonably be expected
to form the basis of an Environmental Liability.

SECTION 3.07. Compliance with Laws and Agreements. Each Loan Party is in
compliance with all laws, regulations and orders of any Governmental Authority
applicable to it or its property and all indentures, agreements and other
instruments binding upon it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No Default has occurred and is continuing.

SECTION 3.08. Investment Company Status. No Loan Party is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

SECTION 3.09. Taxes. The Borrower and each Subsidiary has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Borrower or such Subsidiary, as applicable, has set aside on its
books adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. No Plan has failed to satisfy the minimum funding
standards (as defined in Section 412 of the Code or 302 of ERISA) applicable to
such Plan.

SECTION 3.11. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments, judgments or orders of Governmental Authorities and
corporate restrictions to which it or any of its Subsidiaries is subject, and
all other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. Neither the
Information Memorandum nor any of the other reports, financial statements,
certificates or other written or formally presented information furnished to the
Administrative Agent or any Lender in connection with the

 

61



--------------------------------------------------------------------------------

negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other written or formally presented information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, taken as a whole in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time, it being understood that assumptions as to future
results are inherently subject to uncertainty and contingencies, many of which
are beyond the Borrower’s control, that no assurance can be given that any
particular projections will be realized and that actual results during the
period or periods covered by any such financial projections may differ
materially from the projected results.

SECTION 3.12. Margin Stock. No Loan Party is engaged, principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock, as defined in Regulation U of the Board,
and neither the proceeds of any Loan nor any Letter of Credit will be used in a
manner that violates any provision of Regulation U or X of the Board.

SECTION 3.13. Material Agreements. No Loan Party is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any material agreement to which it is a party, which
default could reasonably be expected to result in a Material Adverse Effect.

SECTION 3.14. Solvency. (a) Immediately after the consummation of the
Transactions to occur on the Effective Date, and after giving effect to any
right of contribution that any Loan Party may have pursuant to Section 10.11 or
otherwise, (i) the fair value of the assets of each Loan Party, at a fair
valuation, will exceed its debts and liabilities, subordinated, contingent or
otherwise; (ii) the present fair saleable value of the property of each Loan
Party will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) each Loan Party will be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) no Loan Party will have unreasonably small
capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted after the Effective
Date.

(b) No Loan Party intends to, and no Loan Party believes that it will, incur
debts beyond its ability to pay such debts as they mature, taking into account
the timing of and amounts of cash to be received by it, the timing of the
amounts of cash to be payable on or in respect of its Indebtedness and any right
of contribution it may have pursuant to Section 10.11 or otherwise.

SECTION 3.15. Insurance. Schedule 3.15 sets forth a description of all insurance
with respect to any Collateral maintained by or on behalf of the Loan Parties as
of the Effective Date. As of the Effective Date, all premiums in respect of such
insurance

 

62



--------------------------------------------------------------------------------

have been paid. The Borrower believes that the insurance maintained by or on
behalf of the Borrower and its Subsidiaries is adequate.

SECTION 3.16. Capitalization and Subsidiaries. Schedule 3.16 sets forth, as of
the Effective Date, (a) a correct and complete list of the name and relationship
to the Borrower of each and all of the Borrower’s Subsidiaries, (b) a true and
complete listing of each class of each Pledged Entity’s authorized Equity
Interests, of which all of such issued shares are validly issued, outstanding,
fully paid and non-assessable, and owned beneficially and of record by the
Persons identified on Schedule 3.16, and (c) the type of entity of the Borrower
and each of its Subsidiaries. All of the issued and outstanding Equity Interests
owned by any Loan Party has been (to the extent such concepts are relevant with
respect to such ownership interests) duly authorized and issued and is fully
paid and non-assessable.

SECTION 3.17. Security Interest in Collateral. The provisions of the Collateral
Documents create legal and valid Liens on all the Collateral in favor of the
Administrative Agent, for the benefit of the Administrative Agent, the Lenders
and the other holders of Secured Obligations, and such Liens constitute
perfected and continuing Liens on the Collateral, securing the Secured
Obligations, enforceable against the applicable Loan Party, and having priority
over all other Liens on the Collateral except in the case of (a) Permitted
Encumbrances, to the extent any such Permitted Encumbrances would have priority
over the Liens in favor of the Administrative Agent pursuant to any applicable
law or agreement and (b) Liens perfected only by possession (including
possession of any certificate of title) to the extent the Administrative Agent
has not obtained or does not maintain possession of such Collateral.

SECTION 3.18. Common Enterprise. The successful operation and condition of each
of the Loan Parties is dependent on the continued successful performance of the
functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrower hereunder, both in their separate
capacities and as members of the group of companies. Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose, in
furtherance of its direct and/or indirect business interests, will be of direct
and/or indirect benefit to such Loan Party, and is in its best interest.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become

 

63



--------------------------------------------------------------------------------

effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include facsimile or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement and (ii) duly executed copies
of the Loan Documents and such other certificates, documents, instruments and
agreements as the Administrative Agent shall reasonably request in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, including any promissory notes requested by a Lender pursuant to
Section 2.10 payable to each such requesting Lender and a written opinion of the
Loan Parties’ counsel, addressed to the Administrative Agent, the Issuing Banks
and the Lenders in a form reasonably satisfactory to the Administrative Agent.

(b) Financial Statements and Projections. The Lenders shall have received
(i) satisfactory audited consolidated financial statements of the Borrower for
the 2009 and 2010 fiscal years, (ii) satisfactory unaudited interim consolidated
financial statements of the Borrower for each fiscal quarter ended after the
date of the latest applicable financial statements delivered pursuant to clause
(i) of this paragraph as to which such financial statements are available, and
such financial statements shall not, in the reasonable judgment of the
Administrative Agent, reflect any material adverse change in the consolidated
financial condition of the Borrower, as reflected in the audited, consolidated
financial statements described in clause (i) of this paragraph and (iii) the
Borrower’s most recent projected income statement, balance sheet and cash flows,
on a quarterly basis for the remaining fiscal quarters of the 2011 fiscal year
and for the 2012 fiscal year.

(c) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Effective Date and executed by its Secretary or
Assistant Secretary, which shall (A) certify the resolutions of its board of
directors, members or other body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the signatures of the Financial Officers and any other
officers of such Loan Party authorized to sign the Loan Documents to which it is
a party, and (C) contain appropriate attachments, including the certificate or
articles of incorporation or organization of each Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party and a
true and correct copy of its by-laws or operating, management or partnership
agreement, and (ii) a long form good standing certificate for each Loan Party
from its jurisdiction of organization.

(d) No Default Certificate. The Administrative Agent shall have received a
certificate, signed by a Financial Officer of the Borrower and each other Loan
Party, on the initial Borrowing date (i) stating that no Default has occurred
and is continuing, (ii) stating that the representations and warranties
contained in Article III are true and correct

 

64



--------------------------------------------------------------------------------

in all material respects as of such date (it being understood and agreed that
any representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date, and that any representation or warranty which is subject to
any materiality qualifier shall be required to be true and correct in all
respects), and (iii) certifying any other factual matters as may be reasonably
requested by the Administrative Agent.

(e) Fees. The Lenders, the Administrative Agent and the Lead Arrangers shall
have received all fees required to be paid, and all reasonable and documented
expenses for which invoices have been presented (including the reasonable fees
and expenses of legal counsel), on or before the Effective Date.

(f) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where assets of the Loan Parties
are located, and such search shall reveal no Liens on any of the assets of the
Loan Parties except for Liens permitted by Section 6.01 or discharged on or
prior to the Effective Date pursuant to a pay-off letter or other documentation
satisfactory to the Administrative Agent.

(g) Pay-Off Letter. The Administrative Agent shall have received satisfactory
pay-off letters for all existing Indebtedness to be repaid from the proceeds of
the initial Borrowing, confirming that all Liens upon any of the property of the
Loan Parties constituting Collateral will be terminated concurrently with such
payment and all letters of credit issued or guaranteed as part of such
Indebtedness shall have been cash collateralized or supported by a Letter of
Credit (other than Existing Letters of Credit that continue hereunder).

(h) Funding Accounts. The Administrative Agent shall have received a notice
setting forth the deposit account(s) of the Borrower (the “Funding Accounts”) to
which the Lender is authorized by the Borrower to transfer the proceeds of any
Borrowings requested or authorized pursuant to this Agreement.

(i) Borrowing Base Certificate. The Administrative Agent shall have received a
Borrowing Base Certificate which calculates the Borrowing Base as of (a) if the
Effective Date occurs on or prior to the 15th Business Day of the month, the end
of the second month preceding the Effective Date, or (b) if the Effective Date
occurs after the 15th Business Day of the month, the end of the month
immediately preceding the Effective Date.

(j) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Collateral Documents or
under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Administrative Agent, the Lenders and the other holders
of Secured Obligations, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than with respect to
Liens expressly permitted by Section 6.01), shall be in proper form for filing,
registration or recordation.

 

65



--------------------------------------------------------------------------------

(k) Environmental Reports. The Administrative Agent shall have received access
to environmental review reports in the possession of the Borrower or any of its
Subsidiaries with respect to (i) the current Refinery and chemical manufacturing
sites and (ii) the former Refinery and chemical manufacturing sites at which any
Loan Party or any Subsidiary retains environmental liabilities, and the Borrower
shall make copies of such reports available to the Administrative Agent as the
Administrative Agent may reasonably request, which review reports shall be
reasonably acceptable to the Administrative Agent. Any environmental hazards or
liabilities identified in any such environmental review report shall, to the
extent available, indicate the Loan Parties’ plans with respect thereto.

(l) Insurance. The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the terms of Section 5.05.

(m) Letter of Credit Application. The Administrative Agent shall have received a
properly completed letter of credit application (whether standalone or pursuant
to a master agreement, as applicable) if the issuance of a Letter of Credit will
be required on the Effective Date. The Borrower shall have executed the
applicable Issuing Bank’s master agreement for the issuance of commercial
Letters of Credit.

(n) Tax Withholding. The Administrative Agent shall have received a properly
completed and signed IRS Form W-8 or W-9, as applicable, for each Loan Party.

(o) Governmental and Third Party Approvals. All material governmental and third
party approvals necessary in connection with the financing contemplated hereby
and the continuing operations of the Loan Parties (including shareholder
approvals, if any) shall have been obtained on reasonably satisfactory terms and
shall be in full force and effect, except for those approvals not yet received
but that are (i) either approvals that are not yet required to be obtained
pursuant to applicable law or the terms of the Loan Documents or renewals of
approvals for which timely applications have been submitted, and (ii) expected
to be obtained in the ordinary course.

(p) Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent, any Issuing Bank, any Lender or their
respective counsel may have reasonably requested.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Banks to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects with the same
effect as

 

66



--------------------------------------------------------------------------------

though made on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable (it
being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date, and that any
representation or warranty which is subject to any materiality qualifier shall
be required to be true and correct in all respects).

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c) After giving effect to any Borrowing or the issuance, amendment, renewal or
extension of any Letter of Credit, Availability is not less than zero.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

SECTION 5.01. Financial Statements; Ratings Change; Borrowing Base and Other
Information. The Borrower will furnish to the Administrative Agent and each
Lender:

(a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Ernst & Young LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations and cash flows as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by one of its Financial Officers as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP, subject to normal year-end audit adjustments and the absence of
footnotes;

 

67



--------------------------------------------------------------------------------

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.06 and 6.07 and (iii) stating whether any change in
GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

(d) promptly after the same become publicly available, copies of all reports on
Forms 10-K, 10-Q and 8-K (or any substitute or successor forms), and all proxy
statements, filed by the Borrower with the Securities and Exchange Commission,
or any Governmental Authority succeeding to any or all of the functions of said
Commission, or distributed by the Borrower to its shareholders generally, as the
case may be;

(e) promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change;

(f) promptly following a request therefor, all documentation and other
information that a Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act;

(g) as soon as available but in any event within 15 Business Days of the end of
each calendar month (or (i) within 5 Business Days of the end of each calendar
week during any Reporting Trigger Period resulting from clause (a)(i) or clause
(a)(ii) of the definition thereof or (ii) within 5 Business Days of the
commencement of any Reporting Trigger Period resulting from clause (a)(iii) of
the definition thereof), as of the period then ended, a Borrowing Base
Certificate, and supporting information in connection therewith, together with
any additional reports with respect to the Borrowing Base as the Administrative
Agent may reasonably request; and the Borrower shall deliver, prior to the
consummation of the sale or other disposition of any Refinery, an updated
Borrowing Base Certificate reflecting the Borrowing Base after giving effect to
such sale (and the Borrowing Base shall be deemed updated in accordance
therewith concurrently with any such sale);

(h) as soon as available but in any event within 15 Business Days of the end of
each calendar month (within 5 Business Days of the end of each calendar week
during any Reporting Trigger Period) and at such other times as may be requested
by the Administrative Agent, as of the period then ended, all delivered
electronically in a text formatted file acceptable to the Administrative Agent:

(i) to the extent any Eligible Accounts are included in the Borrowing Base, a
detailed aging of the Loan Parties’ Accounts, including all invoices aged

 

68



--------------------------------------------------------------------------------

by invoice date and due date, prepared in a manner reasonably acceptable to the
Administrative Agent, together with a summary specifying the name, address, and
balance due for each Account Debtor (provided that, during a Reporting Trigger
Period, each summary shall be of lesser detail in a manner that is mutually
reasonably acceptable to the Administrative Agent and the Borrower);

(ii) a schedule detailing the Loan Parties’ Eligible Inventory and Inventory
located on barges and railcars, in form satisfactory to the Administrative
Agent, by location (showing such Inventory in transit, any such Inventory
located with a third party under any consignment, bailee arrangement, or
warehouse agreement), by product type, and by volume on hand, which such
Inventory shall be valued at market and adjusted for Reserves as the
Administrative Agent has previously indicated to the Borrower are deemed by the
Administrative Agent to be appropriate; and

(iii) a worksheet of calculations prepared by the Loan Parties to determine
Eligible Accounts and Eligible Inventory, such worksheets detailing the
Inventory excluded from Eligible Inventory (and the Accounts excluded from
Eligible Accounts, to the extent any Eligible Accounts are included in the
Borrowing Base) and the reason for such exclusion; and

(i) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Loan Party, or
compliance with the terms of this Agreement, as the Administrative Agent or any
Lender may reasonably request.

Information required to be delivered pursuant to this Section 5.01 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on an IntraLinks or similar site to which the Lenders have
been granted access or shall be available on the website of the Securities and
Exchange Commission at http://www.sec.gov (and a confirming electronic
correspondence shall have been delivered or caused to be delivered to the
Lenders providing notice of such posting or availability); provided that the
Borrower shall deliver paper copies of such information to any Lender that
requests such delivery. Information required to be delivered pursuant to this
Section 5.01 may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Loan Party or
Pledged Entity that is reasonably likely to result in a Material Adverse Effect;

 

69



--------------------------------------------------------------------------------

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Loan Parties in an aggregate amount exceeding $25,000,000;

(d) all material amendments, modifications or other changes to, or consents to
any departure from, the terms or provisions of the Receivables Financing,
together with a copy of each such amendment;

(e) the sale or disposition, or (to the extent permitted by confidentiality
provisions applicable to such agreement) definitive written agreement to sell or
dispose of, any Refinery;

(f) the assertion by any Person (other than a Loan Party or the Administrative
Agent) of any right, title or interest, or any Lien (other than a Permitted
Encumbrance) or claim adverse to the rights of the Loan Parties or the
Administrative Agent (an “Adverse Claim”), in any Inventory included in the
Borrowing Base, including in respect of any documents of title or any purported
rights of reclamation;

(g) any Loan Party obtaining knowledge of any Permitted Encumbrance in excess of
$10,000,000 having priority over (or pari passu with) the Lien of the
Administrative Agent in any portion of the Collateral; and

(h) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of the other Loan Parties and Pledged Entities to, do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business; provided that the foregoing shall not
prohibit any merger or consolidation of the Borrower or another Loan Party
permitted under Section 6.02 or any merger, consolidation, liquidation or
dissolution of any other Subsidiary that is not otherwise prohibited by the
terms of this the Loan Documents.

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
the other Loan Parties to, pay its obligations, including Tax liabilities, that,
if not paid, could result in a Material Adverse Effect before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (b) the Borrower or
such other Loan Party has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

 

70



--------------------------------------------------------------------------------

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of the other Loan Parties to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, (b) maintain, with financially sound and
reputable carriers having a financial strength rating of at least A- by A.M.
Best Company, insurance in such amounts and against such risks (including loss
or damage by fire and loss in transit, business interruption and general
liability) and such other hazards, as are customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations (including without limitation by the maintenance of
adequate self-insurance reserves to the extent customary among such companies)
and (c) deposit, upon receipt, all proceeds of any insurance with respect to any
Collateral into a deposit account subject to a Deposit Account Control
Agreement. The Borrower will furnish to the Lenders, upon request of the
Administrative Agent, information in reasonable detail as to the insurance so
maintained and copies of the applicable policies. All premiums on any such
insurance shall be paid when due by such Loan Party. If any Loan Party fails to
obtain any insurance with respect to any Collateral as required by this
Section 5.05, the Administrative Agent may obtain such insurance at the
Borrower’s expense. By purchasing such insurance, neither the Administrative
Agent nor the Required Lenders shall be deemed to have waived any Default or
Event of Default arising from such Loan Party’s failure to maintain such
insurance or pay any premiums therefor.

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of the other Loan Parties to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of the other Loan Parties to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, conduct at the Loan Parties’
premises, field examinations of the Loan Parties’ assets, liabilities, books and
records, including examining and making extracts from its books and records
(including existing environmental reports and Phase I or Phase II studies), and
to discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested,
except where such access could reasonably jeopardize an applicable privilege.
One field examination will be conducted during the term of the Agreement if
Liquidity becomes less than $500 million; provided that there shall be no
limitation on the number or frequency of field examinations if an Event of
Default shall have occurred and be continuing. The Loan Parties acknowledge that
the Administrative Agent, after exercising its rights of inspection, may prepare
and distribute to the Lenders certain Reports pertaining to the Loan Parties’
assets for internal use by the Administrative Agent and the Lenders.

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each of
the other Loan Parties to, comply with all laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

71



--------------------------------------------------------------------------------

SECTION 5.08. Use of Proceeds and Letters of Credit. The proceeds of the Loans
and the Letters of Credit will be used only for the purposes set forth in the
preamble to this Agreement. No part of the proceeds of any Loan and no Letter of
Credit will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

SECTION 5.09. Casualty and Condemnation. The Borrower will furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding.

SECTION 5.10. Further Assurances; Letters of Credit.

(a) Each Loan Party will, and will cause each Pledged Entity to, execute and
deliver, or cause to be executed and delivered, to the Administrative Agent such
documents, agreements and instruments, and will take or cause to be taken such
further actions (including the filing and recording of financing statements and
other documents and such other actions or deliveries of the type required by
Section 4.01, as applicable), which may be required by law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all at the expense of the Loan Parties.

(b) If, on the date when all of the Commitments are terminated (whether pursuant
to Section 2.09 or otherwise), any Letter of Credit remains outstanding, the
Borrower shall deposit in the LC Collateral Account on such date an amount in
cash (or, at the discretion of the Administrative Agent, furnish a back up
standby letter of credit reasonably satisfactory to the Administrative Agent)
equal to 102% of the total LC Exposure as of such date plus any accrued and
unpaid interest thereon. Any amount so deposited (including any earnings
thereon) will be withdrawn from the LC Collateral Account by the Administrative
Agent and applied to pay LC Disbursements as they become due; provided that at
such time as all outstanding Letters of Credit have expired, and all LC
Disbursements (plus accrued and unpaid interest thereon) have been paid in full,
such amount, to the extent not therefore applied, shall be returned to the
Borrower.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full and all Letters of Credit have expired or
terminated and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

 

72



--------------------------------------------------------------------------------

SECTION 6.01. Liens. (a) The Borrower will not, and will not permit any other
Loan Party to, create, incur, assume or permit to exist any Lien securing
Indebtedness on any property or asset now owned or hereafter acquired by it, or
assign or sell (except pursuant to a bona fide sale of related operating assets
not otherwise prohibited hereunder and not constituting a securitization,
factoring arrangement, or similar financing or arrangement) any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

(i) any Lien on any property or asset of the Borrower or any other Loan Party
existing on the date hereof and set forth in Schedule 6.01; provided that
(A) such Lien shall not apply to any other property or asset of the Borrower or
any other Loan Party and (B) such Lien shall secure only those obligations which
it secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof as of the date
hereof;

(ii) any Lien existing on any property or asset prior to the acquisition thereof
(by purchase, merger or otherwise) by the Borrower or any other Loan Party or
existing on any property or asset of any Person that becomes a Loan Party after
the date hereof prior to the time such Person becomes a Loan Party; provided
that (A) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Loan Party, as the case may be, (B) such
Lien shall not apply to any other property or assets of the Borrower or any
other Loan Party and (C) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a Loan
Party, as the case may be, and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof as of such date;

(iii) any Lien on fixed or capital assets acquired, constructed or improved by
the Borrower or any other Loan Party, and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof; provided
that (A) such Lien and the Indebtedness secured thereby are incurred prior to or
within 18 months after such acquisition or the completion of such construction
or improvement, (B) the Indebtedness secured thereby was incurred to pay, and
does not exceed, the cost of acquiring, constructing or improving such fixed or
capital assets and (C) such Lien shall not apply to any other property or assets
of the Borrower or any other Loan Party;

(iv) any Lien on property or assets of the Borrower or any other Loan Party in
favor of the Borrower or any other Loan Party;

(v) accounts receivable balances at SRC as part of Securitization Transactions;

(vi) Liens on any precious metals created in connection with the financing of
such precious metals;

 

73



--------------------------------------------------------------------------------

(vii) Liens on cash or Cash Equivalents pledged to secure the principal amount
of the obligations of the Borrower or any Loan Party in respect of any Swap
Agreement;

(viii) Liens created pursuant to any Loan Document; and

(ix) other Liens securing Indebtedness and Securitization Transactions that do
not exceed 15% of Consolidated Net Tangible Assets at any time.

(b) The Borrower will not, and will not permit any other Loan Party to, create,
incur, assume or permit to exist any Lien on any Collateral, except:

(i) Liens created pursuant to any Loan Document; and

(ii) Permitted Encumbrances.

SECTION 6.02. Fundamental Changes. The Borrower will not, nor will it permit any
other Loan Party to, merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it, or sell, transfer, lease
or otherwise dispose of (in one transaction or in a series of transactions and
including by means of any merger or sale of capital stock or otherwise) all or
substantially all of its assets (whether now owned or hereafter acquired) (for
the avoidance of doubt, the sale of any or all Refineries by any Loan Party
shall not be deemed a sale of all or substantially all of such Loan Party’s
assets), or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing, (i) any Person may merge with or into or consolidate with the
Borrower if the Borrower is the surviving Person and (ii) any Person (other than
the Borrower) may merge with or into or consolidate with a Loan Guarantor if a
Loan Guarantor is the surviving Person.

SECTION 6.03. Investments, Loans, Advances and Guarantees. No Loan Party will
purchase, hold or acquire any evidence of Indebtedness or Equity Interest of,
make or permit to exist any loans or advances to, Guarantee any obligations of,
or make or permit to exist any investment or any other interest in, SunCoke
Energy, Inc. or any of its Subsidiaries, except investments in existence on the
date hereof and described on Schedule 6.03.

SECTION 6.04. Restricted Payments. The Borrower will not, and will not permit
the other Loan Parties to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except (i) the Borrower or any other Loan Party may declare
and pay dividends with respect to its common stock payable solely in additional
shares of its common stock, and, with respect to its preferred stock, payable
solely in additional shares of such preferred stock or in shares of its common
stock, (ii) the Loan Parties (other than the Borrower) may declare and pay
dividends ratably with respect to their Equity Interests owned by any other Loan
Party, (iii) the Borrower may make Restricted Payments consisting of Equity
Interests of SunCoke Energy, Inc. and (iv) the Borrower or any other Loan Party
may make any Restricted Payment, at any time and in any amount, so long as

 

74



--------------------------------------------------------------------------------

(A) no Specified Default has occurred and is continuing (a) in the case of any
dividend, stock repurchase or other distribution to the holders of the Equity
Interests of the Borrower, at the time such dividend, stock repurchase or other
distribution is declared, so long as such dividend, stock repurchase or other
distribution is paid or otherwise consummated within 60 days thereafter, or
(b) in the case of any other Restricted Payment, at the time such Restricted
Payment is made, and (B) the Borrower is in pro forma compliance after giving
effect to such Restricted Payment with the requirements of Sections 6.06 and
6.07 (a) in the case of any dividend, stock repurchase or other distribution to
the holders of the Equity Interests of the Borrower, at the time such dividend,
stock repurchase or other distribution is declared, so long as such dividend,
stock repurchase or other distribution is paid or otherwise consummated within
60 days thereafter, or (b) in the case of any other Restricted Payment, at the
time such Restricted Payment is made.

SECTION 6.05. Amendments of Material Documents. The Borrower will not, and will
not permit the other Loan Parties or Pledged Entities to, amend, modify or waive
any of its rights, or to permit the amendment, modification or waiver of any of
its rights, under (a) its certificate of incorporation, by-laws, operating,
management or partnership agreement or other organizational documents or (b) the
Receivables Financing, to the extent any such amendment, modification or waiver
would be materially adverse to the Lenders.

SECTION 6.06. Collateral Coverage. The Borrower shall maintain, at all times,
Collateral Coverage of not less than 110%.

SECTION 6.07. Liquidity. The Borrower shall maintain, at all times, Liquidity of
not less than $400,000,000.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five days;

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party in or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or thereof or waiver hereunder or
thereunder, or in any report, certificate, financial statement or other document
furnished pursuant to

 

75



--------------------------------------------------------------------------------

or in connection with this Agreement or any other Loan Document or any amendment
or modification hereof or thereof or waiver hereunder or thereunder, shall prove
to have been incorrect in any material respect when made or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.01(a) or (b), 5.02, 5.03 (with respect to the
Borrower’s existence), 5.08 or 5.09 or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any other Loan Document (other than
those which constitute a default under another Section of this Article), and
such failure shall continue unremedied for a period of (i) 5 days if such breach
relates to the terms or provisions of Section 5.05(c) of this Agreement or
Section 7.1(b) of the Security Agreement, (ii) 10 days (or, during a Reporting
Trigger Period, 5 days) after notice thereof from the Administrative Agent to
the Borrower (which notice will be given at the request of any Lender) if such
breach relates to the terms or provisions of Section 5.01(g), (iii) 10 Business
Days after notice thereof from the Administrative Agent to the Borrower (which
notice will be given at the request of any Lender) if such breach relates to the
terms or provisions of Section 5.01(d), (e), (h) or (i), 5.05 (other than clause
(c) thereof) or 5.10 or (iv) 30 days after notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender) if such breach relates to any other Section of this Agreement or
any other Loan Document;

(f) any Loan Party shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness, when
and as the same shall become due and payable, following the expiration of any
applicable grace period;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness or to Capital Lease Obligations that terminate
as a result of (i) the exercise of any early buy-out or similar option by a Loan
Party or (ii) any casualty or condemnation affecting the property or assets
subject thereto;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Loan Party, or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Loan
Party, or for a substantial part of its assets, and, in any such

 

76



--------------------------------------------------------------------------------

case, such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;

(i) any Loan Party shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(h) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Loan Party, or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(j) any Loan Party shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 shall be rendered against any Loan Party or any
combination thereof and the same shall remain undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of any Loan Party to enforce any such judgment;

(l) an ERISA Event shall have occurred that when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(m) a Change in Control shall occur;

(n) except as provided by the terms of the Loan Guaranty, (i) the Loan Guaranty
shall fail to remain in full force or effect or any action shall be taken to
discontinue or to assert the invalidity or unenforceability of the Loan
Guaranty, or (ii) any Loan Guarantor shall deny that it has any further
liability under the Loan Guaranty to which it is a party, or shall give notice
to such effect;

(o) except as permitted by the terms of any Collateral Document, (i) any
Collateral Document shall for any reason fail to create a valid security
interest in any material portion of the Collateral purported to be covered
thereby, (ii) any Lien securing any Secured Obligation shall cease to be a
perfected, first priority (except for Permitted Encumbrances) Lien on any
material portion of the Collateral, or (iii) any Collateral Document shall fail
to remain in full force or effect or any action shall be taken by any Loan Party
or Pledged Entity to discontinue or to assert the invalidity or unenforceability
of any Collateral Document; or

(p) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
or Pledged Entity shall challenge the enforceability of any Loan Document or
shall assert in

 

77



--------------------------------------------------------------------------------

writing that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, with the consent of the Required Lenders,
the Administrative Agent may, and at the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower. Upon
the occurrence and the continuance of an Event of Default, with the consent of
the Required Lenders, the Administrative Agent may, and at the request of the
Required Lenders, the Administrative Agent shall, exercise any rights and
remedies provided to the Administrative Agent under the Loan Documents or at law
or equity, including all remedies provided under the UCC.

ARTICLE VIII

The Administrative Agent

Each of the Lenders (on behalf of itself and any of its Affiliates providing
Banking Services) and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Loan Parties or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the

 

78



--------------------------------------------------------------------------------

foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated in the Loan Documents that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02), and (c) except
as expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to any Loan Party or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection with
any Loan Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, (v) the creation, perfection or
priority of Liens on the Collateral or the existence of the Collateral, or
(vi) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

79



--------------------------------------------------------------------------------

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article, Section 2.17(c) and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.

Each Lender hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (b) the Administrative
Agent (i) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(ii) shall not be liable for any information contained in any Report; (c) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (d) it will keep all Reports confidential and strictly
for its internal use, not share the Report with any Loan Party or any other
Person except as otherwise permitted pursuant to this Agreement; and (e) without
limiting the generality of any other indemnification provision contained in this
Agreement, it will pay and protect, and indemnify, defend, and hold the
Administrative Agent and any such other Person preparing a Report harmless from
and against, the claims, actions, proceedings, damages,

 

80



--------------------------------------------------------------------------------

costs, expenses, and other amounts (including reasonable attorney fees) incurred
by the Administrative Agent or such other Person as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender.

It is agreed that the Syndication Agents and Co-Documentation Agents shall not
have any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders as such.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

(i) if to the Borrower, to it at 1818 Market Street, Suite 1500, Philadelphia,
Pennsylvania 19103, Attention of Treasurer/Assistant Treasurer (Facsimile
No. (866) 878-9984/(866) 767-0198), with a copy to the General Counsel;

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin, 10th Floor, Houston, Texas 77002-6925,
Attention of John Ngo (Facsimile No. (713) 427-6307);

(iii) if to the Swingline Lender, to JPMorgan Chase Bank, N.A., Loan and Agency
Services Group, 1111 Fannin, 10th Floor, Houston, Texas 77002-6925, Attention of
John Ngo (Facsimile No. (713) 427-6307); and

(iv) if to any other Lender or Issuing Bank, to it at its address (or facsimile
number) set forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower (on behalf of
the Loan Parties) may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto (or, in the
case of a Lender, to the Administrative Agent and the Borrower). All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

 

81



--------------------------------------------------------------------------------

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under any other Loan Document are cumulative and are not exclusive
of any rights or remedies that they would otherwise have. No waiver of any
provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (i) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or by the Borrower and the Administrative
Agent with the consent of the Required Lenders or (ii) in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
the Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, with the consent of the Required Lenders; provided that no such
agreement shall (i) increase the Commitment of any Lender (including any such
Lender that is a Defaulting Lender), without the written consent of such Lender,
(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender (including any such Lender that is a Defaulting
Lender) affected thereby, (iii) postpone the scheduled date of payment of the
principal amount of any Loan or LC Disbursement, or any interest thereon, or any
fees or other Obligations payable hereunder, or reduce the amount of, waive or
excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, or permit any Letter of Credit to expire after the Stated Maturity
Date, without the written consent of each Lender (including any such Lender that
is a Defaulting Lender) affected thereby, (iv) change Section 2.18(b) or (c), or
any other provision of this Agreement, in a manner that would alter the pro rata
sharing of payments required thereby, or any other provision of this Agreement
requiring that Loans be made by, or payments allocated or commitments terminated
among, the Lenders on a pro rata basis, without the written consent of each
Lender (including any such Lender that is a Defaulting Lender), (v) amend or
modify the definition of “Borrowing Base” or any component thereof (including
advance rates) in a manner that would have the effect of increasing
Availability, without the written consent of the Supermajority Lenders,
(vi) change any of the provisions of this Section or the definition of “Required
Lenders” or “Supermajority Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (including any such
Lender that is

 

82



--------------------------------------------------------------------------------

a Defaulting Lender), (vii) change Section 2.20, without the consent of each
Lender (other than any Defaulting Lender), (viii) release any Loan Guarantor
from its obligation under its Loan Guaranty (except as otherwise permitted
herein or in the other Loan Documents), without the written consent of each
Lender (other than any Defaulting Lender), or (ix) except as provided in clauses
(c) and (d) of this Section or in any Collateral Document, release all or
substantially all of the Collateral, without the written consent of each Lender
(other than any Defaulting Lender); provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Issuing Banks or the Swingline Lender hereunder
without the prior written consent of the Administrative Agent, the Issuing Banks
or the Swingline Lender, as the case may be (it being understood that any change
to Section 2.20 shall require the consent of the Administrative Agent, the
Issuing Banks and the Swingline Lender to the extent they are affected thereby).
The Administrative Agent may also amend Schedule 2.01 to reflect assignments
entered into pursuant to Section 9.04.

(c) The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of the Commitments, payment and satisfaction in full in cash of all
Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
each affected Lender, (ii) constituting property being sold or disposed of if
the Loan Party disposing of such property certifies to the Administrative Agent
that the sale or disposition is made in compliance with the terms of this
Agreement (and the Administrative Agent may rely conclusively on any such
certificate, without further inquiry) (provided that (i) any Receivables sold or
disposed of by any Loan Party pursuant to the Receivables Financing, (ii) any
Inventory sold or otherwise disposed of by any Loan Party pursuant to the bona
fide sale or other disposition to an unaffiliated third party of any Refinery,
so long as (A) no Event of Default pursuant to clause (a), (b), (h) or (i) of
Article VII has occurred and is continuing or would result from such sale or
other disposition, (B) an updated Borrowing Base Certificate is delivered to the
Administrative Agent pursuant to Section 5.01(g) and (C) the Borrower has
prepaid the Loans to the extent required pursuant to Section 2.11(b), or
(iii) so long as no Event of Default pursuant to clause (a), (b), (h) or (i) of
Article VII has occurred and is continuing or would result from such sale or
other disposition, any Receivables or Inventory sold or disposed of by any Loan
Party in the ordinary course of business in compliance with the Loan Documents
(and, if such sale or disposal is to an Affiliate, for fair value), in each case
shall be released from the Liens granted pursuant to the Loan Documents
automatically and without any further action on the part of the Administrative
Agent or any Lender), or (iii) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII. Except as
provided in the preceding sentence, the Administrative Agent will not release
any Liens on Collateral without the prior written authorization of the Required
Lenders; provided that the Administrative Agent may, in its discretion, without
the prior written authorization of the Required Lenders, release its Liens on
Collateral that (i) does not consist of Eligible Accounts or Eligible Inventory
or (ii) so long as such release would not cause the Aggregate Credit Exposure to
exceed the lesser of (A) the aggregate Commitments and

 

83



--------------------------------------------------------------------------------

(B) the Borrowing Base at such time, that the Administrative Agent in its sole
discretion determines is not a material amount of Collateral. Any such release
shall not in any manner discharge, affect or impair the Obligations or any Liens
(other than those expressly being released) upon (or obligations of the Loan
Parties in respect of) all interests retained by the Loan Parties, including the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral.

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender affected thereby” or “Supermajority
Lenders,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Borrower may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Borrower and the Administrative Agent shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) the Borrower shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the Agents
and their Affiliates, including the reasonable fees, charges and disbursements
of Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of the Loan Documents or any
amendments, modifications or waivers of the provisions of the Loan Documents
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by any Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Agents, any Issuing Bank or any
Lender, including the fees, charges and disbursements of any counsel for the
Agents, any Issuing Bank or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit. Expenses being reimbursed by the Borrower under this Section include,
without limiting the

 

84



--------------------------------------------------------------------------------

generality of the foregoing, reasonable and documented out-of-pocket costs and
expenses incurred in connection with:

(i) insurance reviews;

(ii) field examinations and the preparation of Reports based on the fees charged
by a third party retained by the Administrative Agent or the internally
allocated fees for each Person employed by the Administrative Agent with respect
to each field examination;

(iii) background checks regarding senior management and/or key investors, as
deemed necessary or appropriate in the sole discretion of the Administrative
Agent;

(iv) taxes, fees and other charges for (A) lien searches and (B) filing
financing statements and continuations, and other actions to perfect, protect,
and continue the Administrative Agent’s Liens;

(v) sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take; and

(vi) forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.

(b) The Borrower shall indemnify the Agents, each Issuing Bank and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the syndication of the credit facilities provided for herein or
the execution or delivery of the Loan Documents or any agreement or instrument
contemplated thereby, the performance by the parties thereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated thereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by an Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and

 

85



--------------------------------------------------------------------------------

nonappealable judgment to have resulted from the gross negligence or wilful
misconduct of such Indemnitee.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to any Agent, any Issuing Bank or the Swingline Lender under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to such Agent,
such Issuing Bank or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Agent, such Issuing Bank or the Swingline Lender, as the case may
be, in its capacity as such.

(d) To the extent permitted by applicable law, no Loan Party shall assert, and
each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of an Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an

 

86



--------------------------------------------------------------------------------

Approved Fund (as defined below) or, if an Event of Default has occurred and is
continuing, any other assignee;

(B) the Administrative Agent;

(C) each Issuing Bank; and

(D) the Swingline Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, the amount of the Commitment of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 or, if smaller, the entire remaining amount of the
assigning Lender’s Commitment, unless the Borrower and the Administrative Agent
shall otherwise consent, provided that (i) in the event of concurrent
assignments to two or more assignees that are Affiliates of one another, or to
two or more Approved Funds managed by the same investment advisor or by
affiliated investment advisors, all such concurrent assignments shall be
aggregated in determining compliance with this subsection and (ii) no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that in the event of concurrent
assignments to two or more assignees that are Affiliates of one another, or to
two or more Approved Funds managed by the same investment advisor or by
affiliated investment advisors, only one such fee shall be payable; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a)

 

87



--------------------------------------------------------------------------------

a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuing Banks and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05, 2.06(d) or (e),
2.07(b), 2.18(c) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

88



--------------------------------------------------------------------------------

(c) (i) Any Lender may, without notice to or the consent of the Borrower, the
Administrative Agent, any Issuing Bank or the Swingline Lender sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant agrees to be subject to the provisions of Section 2.19 as if it were
an assignee under paragraph (b) of this Section. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.09 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under the Loan
Documents) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(f) as
though it were a Lender.

 

89



--------------------------------------------------------------------------------

(d) Any Lender, without notice to or the consent of the Borrower or the
Administrative Agent, may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

(e) By executing and delivering an Assignment and Assumption, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitments and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof that have not become effective, are as set
forth in such Assignment and Assumption; (ii) except as set forth in clause
(i) above, such assigning Lender makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or any other Loan Document or any
other instrument or document furnished pursuant hereto or thereto, or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of any of the foregoing, or the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under this
Agreement or under any other Loan Document or any other instrument or document
furnished pursuant hereto or thereto; (iii) each of the assignee and the
assignor represents and warrants that it is legally authorized to enter into
such Assignment and Assumption; (iv) such assignee confirms that it has received
a copy of this Agreement, together with copies of any amendments or consents
entered into prior to the date of such Assignment and Assumption and copies of
the most recent financial statements delivered pursuant to Section 5.01 and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Assumption;
(v) such assignee will independently and without reliance upon the Agents, such
assigning Lender or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement; (vi) such
assignee appoints and authorizes the Agents to take such action as agents on its
behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to them by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto; and (vii) such assignee
agrees that it will perform in accordance with their terms all the obligations
that by the terms of this Agreement are required to be performed by it as a
Lender.

SECTION 9.05. USA Patriot Act. Each Lender and each Issuing Bank hereby notifies
the Borrower that pursuant to the requirements of the USA Patriot Act, it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with its requirements. The Borrower shall promptly, following a request by the
Administrative Agent or any Lender,

 

90



--------------------------------------------------------------------------------

provide all documentation and other information that the Administrative Agent or
such Lender reasonably requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA Patriot Act.

SECTION 9.06. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

SECTION 9.07. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

SECTION 9.08. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

91



--------------------------------------------------------------------------------

SECTION 9.09. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower or such
Loan Guarantor against any of and all the Secured Obligations held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under the Loan Documents and although such obligations may be unmatured. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

SECTION 9.10. Governing Law; Jurisdiction; Consent to Service of Process.
(a) The Loan Documents (other than those containing a contrary express choice of
law provision) shall be construed in accordance with and governed by the law of
the State of New York.

(b) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction.

(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE

 

92



--------------------------------------------------------------------------------

LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.12. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.13. Confidentiality. (a) Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (i) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority, (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iv) to any other party to this Agreement, (v) in connection with the exercise
of any remedies hereunder or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (vi) subject to an agreement containing provisions substantially the
same as those of this Section, to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (vii) with the consent of the Borrower or (viii) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this Section or (B) becomes available to the Administrative Agent,
any Issuing Bank or any Lender on a nonconfidential basis from a source other
than the Borrower. For the purposes of this Section, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent,
any Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
the Borrower; provided that, in the case of information received from the
Borrower after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

93



--------------------------------------------------------------------------------

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION FURNISHED TO IT PURSUANT TO THIS
AGREEMENT MAY INCLUDE MATERIAL NON PUBLIC INFORMATION CONCERNING THE BORROWER,
THE OTHER LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR EITHER AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING,
THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWER AND THE AGENTS THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

SECTION 9.14. Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock for
the repayment of the Borrowings provided for herein. Anything contained in this
Agreement to the contrary notwithstanding, neither any Issuing Bank nor any
Lender shall be obligated to extend credit to the Borrower in violation of any
Requirement of Law.

SECTION 9.15. Disclosure. Each Loan Party and each Lender hereby acknowledges
and agrees that the Administrative Agent and/or its Affiliates from time to time
may hold investments in, make other loans to or have other relationships with
any of the Loan Parties and their respective Affiliates.

SECTION 9.16. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent, the Lenders and the other holders of Secured Obligations,
in assets which, in accordance with Article 9 of the UCC or any other applicable
law can be perfected only by possession. Should any Lender (other than the
Administrative Agent) obtain possession of any such Collateral, such Lender
shall notify the Administrative Agent thereof and, promptly upon the
Administrative Agent’s request therefor, shall

 

94



--------------------------------------------------------------------------------

deliver such Collateral to the Administrative Agent or otherwise deal with such
Collateral in accordance with the Administrative Agent’s instructions.

SECTION 9.17. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.18. No Fiduciary Relationship. The Borrower, on behalf of itself and
the Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the
Borrower, the Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Lenders, the Issuing Banks and their Affiliates, on
the other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, the Lenders, the Issuing Banks or their Affiliates, and no such duty will
be deemed to have arisen in connection with any such transactions or
communications.

ARTICLE X

Loan Guaranty

SECTION 10.01. Guaranty. Each Loan Guarantor hereby agrees that it is jointly
and severally liable for, and absolutely and unconditionally guarantees to the
Lenders, the prompt payment when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, of the Secured
Obligations and all costs and expenses, including, without limitation, all court
costs and attorneys’ and paralegals’ fees (including allocated costs of in-house
counsel and paralegals) and expenses paid or incurred by the Administrative
Agent, the Issuing Banks and the Lenders in endeavoring to collect all or any
part of the Secured Obligations from, or in prosecuting any action against, the
Borrower, any Loan Guarantor or any other guarantor of all or any part of the
Secured Obligations (such costs and expenses, together with the Secured
Obligations, collectively the “Guaranteed Obligations”). Each Loan Guarantor
further agrees that the Guaranteed Obligations may be extended or renewed in
whole or in part without notice to or further assent from it, and that it
remains bound upon its guarantee notwithstanding any such extension or renewal.
All terms of this Loan Guaranty apply to and may be

 

95



--------------------------------------------------------------------------------

enforced by or on behalf of any domestic or foreign branch or Affiliate of any
Lender that extended any portion of the Guaranteed Obligations.

SECTION 10.02. Guaranty of Payment. This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Guarantor waives any right to require the
Administrative Agent, any Issuing Bank or any Lender to sue the Borrower, any
Loan Guarantor, any other guarantor, or any other Person obligated for all or
any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.

SECTION 10.03. No Discharge or Diminishment of Loan Guaranty. (a) Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the payment in full in cash
of the Guaranteed Obligations), including: (i) any claim of waiver, release,
extension, renewal, settlement, surrender, alteration or compromise of any of
the Guaranteed Obligations, by operation of law or otherwise; (ii) any change in
the corporate existence, structure or ownership of the Borrower or any other
Obligated Party liable for any of the Guaranteed Obligations; (iii) any
insolvency, bankruptcy, reorganization or other similar proceeding affecting any
Obligated Party or their assets or any resulting release or discharge of any
obligation of any Obligated Party; or (iv) the existence of any claim, setoff or
other rights which any Loan Guarantor may have at any time against any Obligated
Party, the Administrative Agent, any Issuing Bank, any Lender or any other
person, whether in connection herewith or in any unrelated transactions.

(b) The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

(c) Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of the Administrative
Agent, any Issuing Bank or any Lender to assert any claim or demand or to
enforce any remedy with respect to all or any part of the Guaranteed
Obligations; (ii) any waiver or modification of or supplement to any provision
of any agreement relating to the Guaranteed Obligations; (iii) any release,
non-perfection or invalidity of any indirect or direct security for the
obligations of the Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other Obligated Party liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by the Administrative Agent, any
Issuing Bank or any Lender with respect to any collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Loan Guarantor or that would otherwise operate
as a discharge of any Loan Guarantor as a matter of law or equity (other than
the payment in full in cash of the Guaranteed Obligations).

 

96



--------------------------------------------------------------------------------

SECTION 10.04. Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of the Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of the Borrower or any Loan Guarantor, other than the
payment in full in cash of the Guaranteed Obligations. Without limiting the
generality of the foregoing, each Loan Guarantor irrevocably waives acceptance
hereof, presentment, demand, protest and, to the fullest extent permitted by
law, any notice not provided for herein, as well as any requirement that at any
time any action be taken by any Person against any Obligated Party, or any other
Person. Each Loan Guarantor confirms that it is not a surety under any state law
and shall not raise any such law as a defense to its obligations hereunder. The
Administrative Agent may, at its election, foreclose on any Collateral held by
it by one or more judicial or nonjudicial sales, accept an assignment of any
such Collateral in lieu of foreclosure or otherwise act or fail to act with
respect to any collateral securing all or a part of the Guaranteed Obligations,
compromise or adjust any part of the Guaranteed Obligations, make any other
accommodation with any Obligated Party or exercise any other right or remedy
available to it against any Obligated Party, without affecting or impairing in
any way the liability of such Loan Guarantor under this Loan Guaranty except to
the extent the Guaranteed Obligations have been fully paid in cash. To the
fullest extent permitted by applicable law, each Loan Guarantor waives any
defense arising out of any such election even though that election may operate,
pursuant to applicable law, to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of any Loan Guarantor against any
Obligated Party or any security.

SECTION 10.05. Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification, that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Administrative Agent, the Issuing Banks and the
Lenders.

SECTION 10.06. Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of the
Borrower or otherwise, each Loan Guarantor’s obligations under this Loan
Guaranty with respect to that payment shall be reinstated at such time as though
the payment had not been made and whether or not the Administrative Agent, the
Issuing Banks and the Lenders are in possession of this Loan Guaranty. If
acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of the Borrower, all
such amounts otherwise subject to acceleration under the terms of any agreement
relating to the Guaranteed Obligations shall nonetheless be payable by the Loan
Guarantors forthwith on demand by the Administrative Agent.

SECTION 10.07. Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
neither the

 

97



--------------------------------------------------------------------------------

Administrative Agent, any Issuing Bank nor any Lender shall have any duty to
advise any Loan Guarantor of information known to it regarding those
circumstances or risks.

SECTION 10.08. Termination. Each of the Lenders and the Issuing Banks may
continue to make loans or extend credit to the Borrower based on this Loan
Guaranty until five days after it receives written notice of termination from
any Loan Guarantor. Notwithstanding receipt of any such notice, each Loan
Guarantor will continue to be liable to the Lenders for any Guaranteed
Obligations created, assumed or committed to prior to the fifth day after
receipt of the notice, and all subsequent renewals, extensions, modifications
and amendments with respect to, or substitutions for, all or any part of such
Guaranteed Obligations.

SECTION 10.09. Taxes. Each payment of the Guaranteed Obligations will be made by
each Loan Guarantor without withholding for any Taxes, unless such withholding
is required by law. If any Loan Guarantor determines, in its sole discretion
exercised in good faith, that it is so required to withhold Taxes, then such
Loan Guarantor may so withhold and shall timely pay the full amount of withheld
Taxes to the relevant Governmental Authority in accordance with applicable law.
If such Taxes are Indemnified Taxes, then the amount payable by such Loan
Guarantor shall be increased as necessary so that, net of such withholding
(including such withholding applicable to additional amounts payable under this
Section), the Administrative Agent, Lender or Issuing Bank (as the case may be)
receives the amount it would have received had no such withholding been made.

SECTION 10.10. Maximum Liability. The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any Loan
Guarantor under this Loan Guaranty would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Loan
Guarantor’s liability under this Loan Guaranty, then, notwithstanding any other
provision of this Loan Guaranty to the contrary, the amount of such liability
shall, without any further action by the Loan Guarantors or the Administrative
Agent, any Issuing Bank or any Lender, be automatically limited and reduced to
the highest amount that is valid and enforceable as determined in such action or
proceeding (such highest amount determined hereunder being the relevant Loan
Guarantor’s “Maximum Liability”). This Section with respect to the Maximum
Liability of each Loan Guarantor is intended solely to preserve the rights of
the Administrative Agent, the Issuing Banks and the Lenders to the maximum
extent not subject to avoidance under applicable law, and no Loan Guarantor nor
any other Person shall have any right or claim under this Section with respect
to such Maximum Liability, except to the extent necessary so that the
obligations of any Loan Guarantor hereunder shall not be rendered voidable under
applicable law. Each Loan Guarantor agrees that the Guaranteed Obligations may
at any time and from time to time exceed the Maximum Liability of each Loan
Guarantor without impairing this Loan Guaranty or affecting the rights and
remedies of the Administrative Agent, the Issuing Banks or the Lenders
hereunder, provided that, nothing in this sentence shall be construed to
increase any Loan Guarantor’s obligations hereunder beyond its Maximum
Liability.

 

98



--------------------------------------------------------------------------------

SECTION 10.11. Contribution. In the event any Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this Loan Guaranty, each other Loan Guarantor
(each a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an
amount equal to such Non-Paying Guarantor’s “Applicable Percentage” of such
payment or payments made, or losses suffered, by such Paying Guarantor. For
purposes of this Article X, each Non-Paying Guarantor’s “Applicable Percentage”
with respect to any such payment or loss by a Paying Guarantor shall be
determined as of the date on which such payment or loss was made by reference to
the ratio of (i) such Non-Paying Guarantor’s Maximum Liability as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has
not been determined, the aggregate amount of all monies received by such
Non-Paying Guarantor from the Borrower after the date hereof (whether by loan,
capital infusion or by other means) to (ii) the aggregate Maximum Liability of
all Loan Guarantors hereunder (including such Paying Guarantor) as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum Liability has not been
determined for any Loan Guarantor, the aggregate amount of all monies received
by such Loan Guarantors from the Borrower after the date hereof (whether by
loan, capital infusion or by other means). Nothing in this provision shall
affect any Loan Guarantor’s several liability for the entire amount of the
Guaranteed Obligations (up to such Loan Guarantor’s Maximum Liability). Each of
the Loan Guarantors covenants and agrees that its right to receive any
contribution under this Loan Guaranty from a Non-Paying Guarantor shall be
subordinate and junior in right of payment to the payment in full in cash of the
Guaranteed Obligations. This provision is for the benefit of all of the
Administrative Agent, the Issuing Banks, the Lenders and the Loan Guarantors and
may be enforced by any one, or more, or all of them in accordance with the terms
hereof.

SECTION 10.12. Liability Cumulative. The liability of each Loan Guarantor under
this Article X is in addition to and shall be cumulative with all liabilities of
each Loan Guarantor to the Administrative Agent, the Issuing Banks and the
Lenders under this Agreement and the other Loan Documents to which such Loan
Guarantor is a party or in respect of any obligations or liabilities of the
other Loan Parties, without any limitation as to amount, unless the instrument
or agreement evidencing or creating such other liability specifically provides
to the contrary.

 

99



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER: SUNOCO, INC.   By:  

    /s/ MARY CHARMIAN UY

    Name: M. Charmian Uy    

Title:   Vice President and

              Treasurer

LOAN GUARANTORS: SUNOCO, INC. (R&M)   By:  

    /s/ MARY CHARMIAN UY

    Name: M. Charmian Uy     Title:   Treasurer SUN INTERNATIONAL LIMITED   By:
 

    /s/ MARY CHARMIAN UY

    Name: M. Charmian Uy     Title:   Treasurer

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

Administrative Agent, an Issuing Bank and

Swingline Lender

  By:  

    /s/ ROBERT TRABAND

    Name: Robert Traband     Title:   Managing Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a

Syndication Agent, an Issuing Bank and a

Lender

  By:  

      /s/ STEVEN BLUMBERG

    Name: Steven Blumberg     Title:   Senior Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE,

LLC, as a Syndication Agent

  By:  

      /s/ JEFF ROYSTON

    Name: Jeff Royston     Title:   Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

UBS SECURITIES LLC, as a Co-

Documentation Agent

 

By:

 

      /s/ MARY E. EVANS

      Name: Mary E. Evans       Title:   Attorney-in-Fact  

By:

 

      /s/ IRJA R. OTSA

      Name: Irja R. Otsa       Title:   Associate Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Co-

Documentation Agent

 

By:

 

      /s/ MICHAEL MOZER

      Name: Michael Mozer       Title:   Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Co-

Documentation Agent

 

By:

 

      /s/ JOHN MILLER

      Name: John Miller       Title:   Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Co-

Documentation Agent

  By:  

      /s/ JOHN FRAZELL

      Name: John Frazell       Title:   Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Co-

Documentation Agent

  By:  

      /s/ MARK WALTON

      Name: Mark Walton       Title:   Authorized Signatory

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a

Lender

  By:  

      /s/ ROBERT TRABAND

      Name: Robert Traband       Title:   Managing Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA, as a Lender

 

By:

 

      /s/ STEVEN BLUMBERG

      Name: Steven Blumberg       Title:   Senior Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender

  By:  

      /s/ JEFF ROYSTON

      Name: Jeff Royston       Title:   Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender   By:  

      /s/ MICHAEL MOZER

      Name: Michael Mozer       Title:   Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a Lender   By:  

      /s/ MARY E. EVANS

      Name: Mary E. Evans       Title:   Associate Director   By:  

      /s/ IRJA R. OTSA

      Name: Irja R. Otsa       Title:   Associate Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender   By:  

      /s/ JOHN MILLER

      Name: John Miller       Title:   Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ROYAL BANK OF SCOTLAND PLC, as

a Lender

  By:  

      /s/ BRIAN D. WILLIAMS

      Name: Brian D. Williams       Title:   Authorised Signatory

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a
Lender By:         /s/ JOHN FRAZELL  

  Name: John Frazell

  Title:   Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Co-

Documentation Agent

        By:  

      /s/ MARK WALTON

    Name: Mark Walton     Title:   Authorized Signatory

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE BANK OF TOKYO MITSUBISHI UFJ, LTD,
as a Lender         By:    

      /s/ ANDREW ORAM

      Name: Andrew Oram       Title:   Managing Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

        By:

 

          /s/ DIANE M. SHAAK

    Name:   Diane M. Shaak     Title:   Senior Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

U.S. BANK, NATIONAL ASSOCIATION,

as a Lender

        By:  

          /s/ ELIZABETH J. LIMPERT

    Name:   Elizabeth J. Limpert     Title:   Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD., as a
Lender   By:  

      /s/ LEON MO

      Name: Leon Mo       Title:   Authorized Signatory

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY
AMERICAS, as a Lender         By:      

      /s/ MICHAEL GETZ

    Name:   Michael Getz     Title:   Vice President DEUTSCHE BANK TRUST COMPANY
AMERICAS, as a Lender         By:  

      /s/ MARCUS M. TARKINGTON

    Name:   Irja R. Otsa     Title:   Associate Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

as a Lender

  By:  

      /s/ ANDREW ASHLEY

      Name: Andrew Ashley       Title:   Assistant Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender   By:      

      /s/ MIKHAIL FAYBUSOVICH

      Name: Mikhail Faybusovich       Title:   Director   By:  

      /s/ ARI BRUGER

      Name: Ari Bruger       Title:   Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

TD BANK, N.A., as a Lender

By:

 

      /s/ SHANNON BATCHMAN

    Name: Shannon Batchman     Title:   Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Schedule 2.01

Commitments

 

Lender

   Allocation  

JPMorgan Chase Bank, N.A.

   $ 85,000,000.00   

Bank of America, N.A.

   $ 85,000,000.00   

Wells Fargo Bank, National Association

   $ 85,000,000.00   

Barclays Bank PLC

   $ 52,000,000.00   

UBS Loan Finance LLC

   $ 52,000,000.00   

Citibank, N.A.

   $ 52,000,000.00   

The Royal Bank of Scotland PLC

   $ 52,000,000.00   

The Bank of Nova Scotia

   $ 52,000,000.00   

Goldman Sachs Bank USA

   $ 52,000,000.00   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 34,000,000.00   

PNC Bank, National Association

   $ 34,000,000.00   

Credit Suisse AG, Cayman Islands Branch

   $ 34,000,000.00   

U.S. Bank National Association

   $ 34,000,000.00   

Mizuho Corporate Bank, Ltd.

   $ 34,000,000.00   

Deutsche Bank Trust Company Americas

   $ 21,000,000.00   

KeyBank National Association

   $ 21,000,000.00   

TD Bank, N.A.

   $ 21,000,000.00      

 

 

 

Total

   $ 800,000,000      

 

 

 



--------------------------------------------------------------------------------

Schedule 2.06

Issuing Banks and LC Commitments

 

Issuing Bank

   LC Commitment  

JPMorgan Chase Bank, N.A.

   $ 800,000,000   

Bank of America, N.A.

   $ 800,000,000   



--------------------------------------------------------------------------------

Schedule 3.15

Insurance

 

Type of Coverage

   Carrier    Policy No.      Limit      Retained Limit      Term

Property Insurance

   OIL Insurance Limited      A73-55.1       $ 250,000,000       $ 10,000,000   
   01 Jan. 2011


to

31 Dec. 2011

 

Credit Agreement Schedule 3.15 (Insurance)    Page 1 of 1



--------------------------------------------------------------------------------

SCHEDULE 3.16

Capitalization and Subsidiaries

(a) Borrower and its Subsidiaries

 

    

Name

  

Jurisdiction of

Organization

  

Type of Entity

  

Ownership

1.   

Sunoco, Inc.

   Pennsylvania    Corporation   

General investing public

2.   

Sun Oil Export Company

   Delaware    Corporation   

100% owned by Sunoco, Inc.

3.   

Sun Services Corporation

   Pennsylvania    Corporation   

100% owned by Sunoco, Inc.

4.   

Sun Oil Company

   Delaware    Corporation   

100% owned by Sunoco, Inc.

5.   

Sun Refining and Marketing Company

   Delaware    Corporation   

100% owned by Sunoco, Inc.

6.   

Sun Alternate Energy Corporation

   Delaware    Corporation   

100% owned by Sunoco, Inc.

7.   

Pacesetter/MVHC, Inc.

   Texas    Corporation   

100% owned by Sunoco, Inc.

8.   

Sunoco Receivables Corporation, Inc.

   Delaware    Corporation   

100% owned by Sunoco, Inc.

9.   

SunCoke Energy, Inc.

   Delaware    Corporation   

80.94% owned by Sunoco, Inc.

10.   

The Claymont Investment Company LLC

   Delaware    Limited Liability Company   

100% owned by SunCoke Energy, Inc.

11.   

SunCoke Technology and Development LLC

   Delaware    Limited Liability Company   

100% owned by SunCoke Energy, Inc.

12.   

Sun Coke International, Inc.

   Delaware    Corporation   

100% owned by SunCoke Energy, Inc.

13.   

Port Talbot Coke Company Limited

   England    Private Company, Limited Shares   

100% owned by SunCoke International, Inc.

14.   

Sun Coke East Servicios de Coqueificacão Ltda.

   Brazil    Limited Liability Company   

99.00% owned by SunCoke International, Inc.

 

1.00% owned by SunCoke Technology and



--------------------------------------------------------------------------------

           

Development LLC

15.   

Sun Coke Europe Holding B.V.

   Netherlands    Private Limited Liability Company   

100% owned by Sun Coke International, Inc.

16.   

SunCoke International Development Spoika z ograniczona odpowiedzialnoscia

   Poland    Limited Liability Company   

99.00% owned by SunCoke Europe Holding B.V.

 

1.00% owned by SunCoke International, Inc.

17.   

Sun Coal & Coke LLC

   Delaware    Limited Liability Company   

100% owned by SunCoke Energy, Inc.

18.   

Gateway Energy & Coke Company, LLC

   Delaware    Limited Liability Company   

100% owned by Sun Coal & Coke LLC

19.   

Haverhill North Coke Company

   Delaware    Corporation   

100% owned by Sun Coal & Coke LLC

20.   

Middletown Coke Company, LLC

   Delaware    Limited Liability Company   

100% owned by Sun Coal & Coke LLC

21.   

SunCoke Energy South Shore LLC

   Delaware    Limited Liability Company   

100% owned by Sun Coal & Coke LLC

22.   

Elk River Minerals Corporation

   Delaware    Corporation   

100% owned by Sun Coal & Coke LLC

23.   

Jewell Coke Acquisition Company

   Virginia    Corporation   

100% owned by Sun Coal & Coke LLC

24.   

Indiana Harbor Coke Corporation

   Indiana    Corporation   

100% owned by Sun Coal & Coke LLC

25.   

Indiana Harbor Coke Company

   Delaware    Corporation   

100% owned by Sun Coal & Coke LLC

26.   

Indiana Harbor Coke Company L.P.

   Delaware    Limited Partnership   

84.20% owned by Indiana Harbor Coke Corporation

 

1.00% owned by Indiana Harbor Coke Company

27.   

Jewell Resources Corporation

   Virginia    Corporation   

100% of Class A shares owned by SunCoke Energy, Inc.

 

100% of Class B shares owned by Sun Coal & Coke LLC



--------------------------------------------------------------------------------

28.   

Jewell Coke Company, L.P.

   Delaware    Limited Partnership   

98.00% owned by Jewell Resources Corporation

 

2.00% owned by Jewell Coke Acquisition Company

29.   

Oakwood Red Ash Coal Corporation

   Virginia    Corporation   

100% owned by Jewell Resources Corporation

30.   

Dominion Coal Corporation

   Virginia    Corporation   

100% owned by Jewell Resources Corporation

31.   

Vansant Coal Corporation

   Virginia    Corporation   

100% owned by Jewell Resources Corporation

32.   

Jewell Smokeless Coal Corporation

   Virginia    Corporation   

100% owned by Jewell Resources Corporation

33.   

Jewell Coal and Coke Company, Inc.

   Virginia    Corporation   

100% owned by Jewell Resources Corporation

34.   

Omega Mining, Inc.

   Virginia    Corporation   

100% owned by Jewell Resources Corporation

35.   

Harold Keene Coal Co., Inc.

   Virginia    Corporation   

100% owned by Jewell Resources Corporation

36.   

Energy Resources, LLC

   Virginia    Limited Liability Company   

100% owned by Harold Keene Coal Co., Inc.

37.   

Sun Coke Company

   Delaware    Corporation   

100% owned by SunCoke Energy, Inc.

38.   

Sunoco, Inc. (R&M)

   Pennsylvania    Corporation   

100% owned by Sunoco, Inc.

39.   

Puerto Rico Sun Oil Company LLC

   Delaware    Limited Liability Company   

100% owned by Sunoco, Inc. (R&M)

40.   

Sunoco Power Marketing L.L.C.

   Pennsylvania    Limited Liability Company   

99.00% owned by Sunoco, Inc. (R&M)

 

1.00% owned by Atlantic Refining & Marketing Corp

41.   

Sunmarks, LLC

   Delaware    Limited Liability Company   

100% owned by Sunoco, Inc. (R&M)

42.   

Sun Petrochemicals, Inc.

   Delaware    Corporation   

100% owned by Sunoco, Inc. (R&M)



--------------------------------------------------------------------------------

43.   

Sun Lubricants and Specialty Products Inc.

   Quebec    Corporation   

100% owned by Sunoco, Inc. (R&M)

44.   

Sunoco Power Generation LLC

   Pennsylvania    Limited Liability Company   

100% owned by Sunoco, Inc. (R&M)

45.   

BAR-L, Inc.

   Pennsylvania    Corporation   

100% owned by Sunoco, Inc. (R&M)

46.   

Sun-Del Pipeline LLC

   Delaware    Limited Liability Company   

100% owned by Sunoco, Inc.

47.   

Sun Pipe Line Delaware (Out) LLC

   Delaware    Limited Liability Company   

100% owned by Sun-Del Pipeline LLC

48.   

Mid-Continent Pipe Line (Out) LLC

   Texas    Limited Liability Company   

100% owned by Sun-Del Pipeline LLC

49.   

Sun Pipe Line Company

   Texas    Corporation   

100% owned by Sun-Del Pipeline LLC

50.   

Sun Company, Inc.

   Pennsylvania    Corporation   

100% owned by Sunoco, Inc.

51.   

Sun Company, Inc.

   Delaware    Corporation   

100% owned by Sunoco, Inc.

52.   

Mascot, Inc. (MA)

   Massachusetts    Corporation   

100% owned by Sunoco, Inc.

53.   

The Sunoco Foundation

   Pennsylvania    Not-for-profit Corporation   

100% owned by Sunoco, Inc.

54.   

The New Claymont Investment Company

   Delaware    Corporation   

100% owned by Sunoco, Inc.

55.   

Sunoco Overseas, Inc.

   Delaware    Corporation   

100% owned by Sunoco, Inc.

56.   

Lugrasa, S.A.

   Panama    Corporation   

60.00% owned by Sunoco Overseas, Inc.

57.   

Sun Oil International, Inc.

   Delaware    Corporation   

100% owned by Sunoco, Inc.

58.   

Sun-Del Services, Inc.

   Delaware    Corporation   

100% owned by Sunoco, Inc.

59.   

Sun Transport, LLC

   Pennsylvania    Limited Liability Company   

100% owned by Sunoco, Inc.

60.   

Libre Insurance Company, Ltd.

   Bermuda    Corporation   

100% owned by Sun Transport, LLC



--------------------------------------------------------------------------------

61.   

Lesley Corporation

   Delaware    Corporation   

100% owned by Sun Transport, LLC

62.   

Jalisco Corporation

   California    Corporation   

100% owned by Sun Transport, LLC

63.   

Sun Atlantic Refining and Marketing Company

   Delaware    Corporation   

100% owned by Sunoco, Inc.

64.   

Sun Atlantic Refining and Marketing B.V., Inc.

   Delaware    Corporation   

100% owned by Sun Atlantic Refining and Marketing Company

65.   

Sun Atlantic Refining and Marketing B.V.

   Netherlands    Limited Liability Company   

100% owned by Sun Atlantic Refining and Marketing Company

66.   

Atlantic Petroleum Corporation

   Delaware    Corporation   

100% owned by Sun Atlantic Refining and Marketing B.V.

67.   

Atlantic Petroleum (Out) LLC

   Delaware    Limited Liability Company   

100% owned by Atlantic Petroleum Corporation

68.   

Atlantic Pipeline (Out) L.P.

   Texas    Limited Partnership   

99.99% owned by Atlantic Petroleum (Out) LLC

 

0.01% owned by Atlantic Petroleum Corporation

69.   

Atlantic Refining & Marketing Corp.

   Delaware    Corporation   

100% owned by Atlantic Petroleum Corporation

70.   

Atlantic Petroleum Delaware Corporation

   Delaware    Corporation   

100% owned by Atlantic Refining & Marketing Corp.

71.   

Sun Canada, Inc.

   Delaware    Corporation   

100% owned by Sunoco, Inc.

72.   

Sun International Limited

   Bermuda    Exempted Company   

100% owned by Sun Canada, Inc.

73.   

Sun Mexico One, Inc.

   Delaware    Corporation   

100% owned by Sun Canada, Inc.

74.   

Sun Mexico Two, Inc.

   Delaware    Corporation   

100% owned by Sun Canada, Inc.

75.    Sunoco de Mexico, S.A. de C.V.    Mexico    Corporation   

99.90% owned by Sun Mexico One, Inc.

 

0.10% owned by Sun



--------------------------------------------------------------------------------

           

Mexico Two, Inc.

76.   

Helios Assurance Company Limited

   Bermuda    Corporation   

100% owned by Sun Canada, Inc.

77.   

Sunoco Partners LLC

   Pennsylvania    Limited Liability Company   

63.63% owned by Sun Pipe Line Company

 

18.99% owned by Atlantic Refining & Marketing Corp.

 

17.38% owned by Sunoco, Inc. (R&M)

78.   

Sunoco Partners Lease Acquisition & Marketing LLC

   Delaware    Limited Liability Company   

100% owned by Sunoco Partners LLC

(b) Authorized Equity Interests of each Pledged Entity

Sunoco Receivables Corporation, Inc.

This entity has authorized and issued the following equity interests:

 

  •  

Sunoco, Inc. holds:

 

  •  

1,000 shares of common stock, $1 par value

Sunoco Logistics Partners L.P. (NYSE: SXL)

This publicly traded master limited partnership has authorized and issued the
following equity interests:

 

  •  

General investing public holds:

 

  •  

23,265,033 common units, representing limited partnership interests (66.2% of
total equity);

 

  •  

Sunoco Partners LLC, an indirect subsidiary of Sunoco, Inc., holds:

 

  •  

sole general partnership interest, not represented by units (2.0% of total
equity);

 

  •  

9,863,734 common units, representing limited partnership interests (28.1% of
total equity); and

 

  •  

1,313,145 Class A Units, representing limited partnership interests with
deferred distribution rights, will convert to common units in July 2012 (3.7% of
total equity)



--------------------------------------------------------------------------------

Schedule 4.01(g)

Existing Letters of Credit

 

Reference No.

  

Applicant

  

Beneficiary

   Face Amount     

To Cover

LC’s Transferred from Unsecured Revolver

 

JPMorgan Chase Bank, N.A.:

TPTS-670131

   Sunoco, Inc.   

Bank of New York Mellon

   $ 52,261,918.00      

Direct pay for PEDFA Variable Rate Bonds

TPTS-747557

   Sunoco, Inc.   

Bank of New York Mellon

   $ 52,261,918.00      

Direct pay for PEDFA Variable Rate Bonds

        

 

 

          

Subtotal

     104,523,836.00               

 

 

    

JPMorgan Bilateral L/Cs

 

JPMorgan Chase Bank, N.A.:

P257853 (P612887)

   Sunoco, Inc.   

Travelers Indemnity Company

   $ 3,178,000.00      

Primary Casualty Program

P259566 (P634628)

   Sunoco, Inc.   

Travelers Indemnity Company

   $ 150,000.00      

Helios Assurance Company Limited

        

 

 

          

Subtotal

   $ 3,328,000.00               

 

 

          

Schedule Total

   $ 107,851,836.00               

 

 

    



--------------------------------------------------------------------------------

Schedule 6.01

Existing Liens

 

     Amount outstanding
as of Sep. 30, 2011
(in thousands)  

Sunoco, Inc. (R&M) as debtor:

  

(a) Dealer Asset Purchase Agreement, dated as of August 8, 1994, by and among
Sunoco, Inc. (R&M), Corporate Asset Funding Company, Inc. and Citicorp North
America, Inc.

   $ 1,300   

(b) Sun Company, Inc. Trust No 1997-1 (Lease of Propylene Splitter Facility)

   $ 28,097   

(c) Pennsylvania Economic Development Financing Authority Wastewater Treatment
Revenue Refunding Bonds Series 2009A Due October 1, 2034 (Sunoco, Inc. (R&M)
Project)

   $ 51,500   

(d) Pennsylvania Economic Development Financing Authority Wastewater Treatment
Revenue Refunding Bonds Series 2009B Due October 1, 2034 (Sunoco, Inc. (R&M)
Project)

   $ 51,500   

TOTAL:

   $ 132,397      

 

 

 

 

Credit Agmt - Schedule 6.01 (Existing Liens)    Page 1 of 1



--------------------------------------------------------------------------------

Schedule 6.03

Existing SunCoke Investments

 

1. Equity Interests in SunCoke Energy, Inc. (NYSE: SXC):

Sunoco, Inc. is the direct registered holder of 56,660,000 shares of the common
stock of SunCoke Energy, Inc., representing approximately 80.94 percent of the
total outstanding and issued shares of SunCoke Energy, Inc. common stock.

 

2. Guarantees and Other Investments in SunCoke Energy, Inc. and its
subsidiaries:

Sunoco, Inc. guaranteed certain contractual, environmental and tax obligations
(the “Covered Obligations”) of one or more SunCoke Energy, Inc. subsidiaries,
pursuant to the following:

 

  (a) Jewell Coke Company L.P. Guarantee:

 

  (1)

Amended and Restated Guarantee Agreement, dated as of December 29, 2006, by and
between Sunoco, Inc. (as “Guarantor”) and TIFD VIII-U, Inc. (as “Beneficiary”).
The Beneficiary was an affiliate of G.E. Capital Corporation and limited partner
in Jewell Coke Company L.P. from July 14, 1995 (formation of the partnership) to
December 29, 2006 (when TIFD VIII-U’s interest in the Jewell partnership was
bought out by a subsidiary of SunCoke).

 

  (b) Indiana Harbor Coke Company L.P. Guarantees:

 

  (1)

Guaranty Agreement, dated as of February 19, 1998, by and between Sun Company,
Inc. (former name of Sunoco, Inc.) (as “Guarantor”) and DTE Indiana Harbor LLC
(as “Beneficiary”). The Beneficiary is an affiliate of DTE Energy Company and
limited partner in Indiana Harbor Coke Company L.P. from February 19, 1998
(about a year after formation of the partnership).

 

  (2)

Guarantee Agreement, dated as of July 31, 2002, by and between Sunoco, Inc. (as
“Guarantor”) and SFG IHCC LLC (as “Beneficiary”). The Beneficiary was an
affiliate of G.E. Capital Corporation and limited partner in Indiana Harbor Coke
Company L.P. from July 31, 2002 until September 30, 2011.

 

Credit Agreement Schedule 6.03 (Investment in SunCoke)    Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor in connection with the credit facility
provided under the Credit Agreement (including any letters of credit, guarantees
and swingline loans included in such facility) and (ii) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and
other rights of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.   Assignor:  

 

   2.   Assignee:  

 

       [and is an Affiliate/Approved Fund of [identify Lender]1] 3.   Borrower:
  Sunoco, Inc., a Pennsylvania corporation 4.   Administrative Agent:   JPMorgan
Chase Bank, N.A., as the administrative agent under the Credit Agreement

 

1

Select as applicable.

 

Exhibit A



--------------------------------------------------------------------------------

5.   Credit Agreement:   The $800,000,000 Credit Agreement dated as of
November 22, 2011 among the Borrower, the Loan Guarantors party thereto, the
Lenders party thereto, the Administrative Agent and the other Agents party
thereto. 6.   Assigned Interest:  

 

Aggregate Amount of
Commitment/Loans
for all Lenders     Amount of Commitment/Loans
Assigned     Percentage Assigned of
Commitment/Loans3   $                   $                          %  $
                  $                          %  $                   $
                         % 

Effective Date:                  , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.

 

3 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Exhibit A



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR   [NAME OF ASSIGNOR]   By:  

 

Title:

  ASSIGNEE   [NAME OF ASSIGNEE]   By:  

 

Title:

 

 

Exhibit A



--------------------------------------------------------------------------------

Consented to and Accepted:

JPMORGAN CHASE BANK, N.A., as
Administrative Agent

By  

 

Title:

  Consented to: [SUNOCO, INC., as Borrower29 By  

 

Title:]

 

JPMORGAN CHASE BANK, N.A., as
Swingline Lender

By  

 

Title:

 

JPMORGAN CHASE BANK, N.A., as
an Issuing Bank

By  

 

Title:

 

 

29

The consent of the Borrower is not required for assignments to a Lender, an
Affiliate of a Lender or an Approved Fund. Further, the consent of the Borrower
is not required if an Event of Default has occurred and is continuing.

 

Exhibit A



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as
an Issuing Bank

By  

 

Title:

 

[EACH OTHER ISSUING BANK], as
an Issuing Bank

By  

 

Title:

 

 

Exhibit A



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.

 

Exhibit A



--------------------------------------------------------------------------------

Delivery of an executed counterpart of a signature page of this Assignment and
Assumption by facsimile shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

5



--------------------------------------------------------------------------------

EXHIBIT B

Sunoco, Inc.

Borrowing Base Certificate

For the period ended [                    ]

 

Available Petroleum Inventory

   $                      

Available Crude Receivable

   $           

Available SXL Common Units Pledged

   $           

(Limited to 20% of BBC or 9.9% of Total SXL Equity)

        

Available Cash Pledged

   $           

Less:

        

Pipeline/Terminal Fees

   $           

Tax Reserves

   $           

Other Reserves

   $           

Borrowing Base

   $           

Lower of:

        

Borrowing Base

   $           

Commitment

      $ 800,000,000                $                

Revolving Credit Outstandings:

        

Revolving Loans

   $           

Swingline Loans

   $           

Letters of Credit

   $           

Total Revolving Credit Outstandings

         $     

Facility availability

         $     

Pursuant to, and in accordance with, the terms and provisions of that certain
Credit Agreement, dated as of November 22, 2011 (the “Agreement”), among Sunoco,
Inc. (the “Borrower”), the loan guarantors party thereto, the lenders party
thereto, JPMorgan Chase Bank, N.A., as administrative agent for the lenders (the
“Administrative Agent”), and the other agents party thereto, the Borrower is
executing and delivering to the Administrative Agent this Borrowing Base
Certificate accompanied by supporting data (collectively referred to as the
“Report”). The Borrower warrants and represents to the Administrative Agent that
this Report is true and correct, and is based on information contained in the
Borrower’s own financial accounting records. The Borrower, by the execution of
this Report, hereby ratifies, confirms and affirms all of the terms, conditions
and provisions of the Agreement, and further certifies on this      day of
            , 201  , that the Borrower is in compliance with said Agreement.

 

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

Petroleum Inventory

Borrowing Base Certificate

For the period ended [                    ]

 

Detail by product and location on separate worksheet.    Total  

Gross Refined Inventory

   $                

Gross Crude Inventory

   $     

Less ineligibles:

  

Refined Tank Heels

   $     

Crude Tank Heels

   $     

Inventory on Railcars & Barges

   $     

Other Per Terms of the Credit Agreement

   $        

 

 

 

Total ineligibles:

   $        

 

 

 

Eligible petroleum inventory

   $     

Advance rate

     80.0 %    

 

 

 

Available petroleum inventory

   $        

 

 

 

(a.) Formula adds totals from subsequent worksheets

  

Eligible Crude Receivable

   $     

Advance rate

     85.0 %    

 

 

 

Available crude receivable

   $        

 

 

 

SXL LP units - Gross Collateral

   $     

Advance rate

     50.0 %    

 

 

 

Available SXL Valuation

   $        

 

 

 

SXL LP units (as a % of total BB)

          % 

Total Available Inventory, Crude Receivable and SXL LP units

   $     



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF

U.S. TAX CERTIFICATE

(For [Foreign Lenders][Participants] That Are Not Partnerships For U.S. Federal
Income Tax Purposes)

Reference is hereby made to the Credit Agreement, dated as of November 22, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Loan Guarantors party thereto, the Lenders
party thereto, the Administrative Agent and the other Agents party thereto.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the [Loan(s) (as well as any promissory note(s) evidencing such
Loan(s))][participation] in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished [the Administrative Agent and the Borrower][its
participating Lender] with a certificate of its non-U.S. person status on
IRS Form W-8BEN. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform [the Borrower and the Administrative Agent][such
Lender] and (2) the undersigned shall have at all times furnished [the Borrower
and the Administrative Agent][such Lender] with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER OR PARTICIPANT] By:  

 

  Name:     Title:  

Date:                 , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF

U.S. TAX CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement, dated as of November 22, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Loan Guarantors party thereto, the Lenders
party thereto, the Administrative Agent and the other Agents party thereto.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
[Loan(s) (as well as any promissory note(s) evidencing such
Loan(s))][participation] in respect of which it is providing this certificate,
(ii) its partners/members are the sole beneficial owners of such [Loan(s) (as
well as any promissory note(s) evidencing such Loan(s))][participation],
(iii) with respect to [the extension of credit pursuant to this Credit
Agreement][participation], neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.

The undersigned has furnished [the Administrative Agent and the Borrower][its
participating Lender] with IRS Form W-8IMY accompanied by an IRS Form W-8BEN
from each of its partners/members claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
[the Borrower and the Administrative Agent][such Lender] and (2) the undersigned
shall have at all times furnished [the Borrower and the Administrative
Agent][such Lender] with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER OR PARTICIPANT] By:  

 

  Name:     Title:  

Date:                 , 20[    ]